 



Exhibit 10.2
EXECUTION COPY
CREDIT AND GUARANTY AGREEMENT
dated as of December 5, 2005
among
DAY INTERNATIONAL, INC.,
as Borrower,
DAY INTERNATIONAL GROUP, INC.
CERTAIN SUBSIDIARIES OF DAY INTERNATIONAL, INC.,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger and Sole Syndication Agent
and
The Bank of New York,
as Administrative Agent and Collateral Agent,
 
$115,000,000 Senior Secured Second Lien Credit Facilities

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    25  
1.3. Interpretation, etc.
    25  
 
       
SECTION 2. LOANS
    25  
2.1. Second Lien Term Loans
    25  
2.2. Reserved
    26  
2.3. Reserved
    26  
2.4. Reserved
    26  
2.5. Pro Rata Shares; Availability of Funds
    26  
2.6. Use of Proceeds
    27  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    27  
2.8. Interest on Loans
    28  
2.9. Conversion/Continuation
    29  
2.10. Default Interest
    30  
2.11. Fees
    30  
2.12. Scheduled Payments
    30  
2.13. Voluntary Prepayments/ Call Protection
    30  
2.14. Mandatory Prepayments
    32  
2.15. Application of Prepayments
    33  
2.16. General Provisions Regarding Payments
    34  
2.17. Ratable Sharing
    35  
2.18. Making or Maintaining Eurocurrency Rate Loans
    36  
2.19. Increased Costs; Capital Adequacy
    37  
2.20. Taxes; Withholding, etc.
    38  
2.21. Obligation to Mitigate
    41  
2.22. Reserved
    42  
2.23. Removal or Replacement of a Lender
    42  
 
       
SECTION 3. CONDITIONS PRECEDENT
    42  
3.1. Closing Date
    42  
3.2. Notices
    47  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    48  
4.1. Organization; Requisite Power and Authority; Qualification
    48  
4.2. Capital Stock and Ownership
    48  
4.3. Due Authorization
    48  
4.4. No Conflict
    48  
4.5. Governmental Consents
    49  
4.6. Binding Obligation
    49  
4.7. Historical Financial Statements
    49  
4.8. Projections
    49  
4.9. No Material Adverse Change
    50  

ii



--------------------------------------------------------------------------------



 



              Page  
4.10. Adverse Proceedings, etc.
    50  
4.11. Payment of Taxes
    50  
4.12. Properties
    50  
4.13. Environmental Matters
    51  
4.14. No Defaults
    51  
4.15. Material Contracts
    51  
4.16. Governmental Regulation
    51  
4.17. Margin Stock
    52  
4.18. Employee Matters
    52  
4.19. Employee Benefit Plans
    52  
4.20. Certain Fees
    53  
4.21. Solvency
    53  
4.22. Compliance with Statutes, etc.
    53  
4.23. Disclosure
    53  
4.24. Patriot Act
    53  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    54  
5.1. Financial Statements and Other Reports
    54  
5.2. Existence
    58  
5.3. Payment of Taxes and Claims
    58  
5.4. Maintenance of Properties
    58  
5.5. Insurance
    59  
5.6. Inspections
    59  
5.7. Lenders Meetings
    59  
5.8. Compliance with Laws
    59  
5.9. Environmental
    60  
5.10. Subsidiaries
    61  
5.11. Additional Material Real Estate Assets
    61  
5.12. Reserved
    62  
5.13. Further Assurances
    62  
5.14. Miscellaneous Business Covenants
    62  
 
       
SECTION 6. NEGATIVE COVENANTS
    63  
6.1. Indebtedness
    63  
6.2. Liens
    65  
6.3. No Further Negative Pledges
    67  
6.4. Restricted Junior Payments
    67  
6.5. Restrictions on Subsidiary Distributions
    68  
6.6. Investments
    68  
6.7. Financial Covenants
    69  
6.8. Fundamental Changes; Disposition of Assets; Acquisitions
    71  
6.9. Disposal of Subsidiary Interests
    72  
6.10. Sales and Lease-Backs
    72  
6.11. Transactions with Shareholders and Affiliates.
    72  
6.12. Conduct of Business
    73  
6.13. Restrictions Affecting Holdings
    73  
6.14. Amendments or Waivers of the First Lien Credit Facilities
    74  

iii



--------------------------------------------------------------------------------



 



              Page  
6.15. Fiscal Year
    74  
 
       
SECTION 7. GUARANTY
    74  
7.1. Guaranty of the Obligations
    74  
7.2. Contribution by Guarantors
    74  
7.3. Payment by Guarantors
    75  
7.4. Liability of Guarantors Absolute
    75  
7.5. Waivers by Guarantors
    77  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    77  
7.7. Subordination of Other Obligations
    78  
7.8. Continuing Guaranty
    78  
7.9. Authority of Guarantors or the Company
    78  
7.10. Financial Condition of the Company
    79  
7.11. Bankruptcy, etc.
    79  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    80  
 
       
SECTION 8. EVENTS OF DEFAULT
    80  
8.1. Events of Default
    80  
 
       
SECTION 9. AGENTS
    82  
9.1. Appointment of Agents
    82  
9.2. Powers and Duties
    83  
9.3. General Immunity
    83  
9.4. Agents Entitled to Act as Lender
    85  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    85  
9.6. Right to Indemnity
    85  
9.7. Successor Administrative Agent, Collateral Agent.
    86  
9.8. Collateral Documents and Guaranty
    87  
9.9. Intercreditor Agreement
    87  
9.10. Withholding Tax
    88  
 
       
SECTION 10. MISCELLANEOUS
    88  
10.1. Notices
    88  
10.2. Expenses
    89  
10.3. Indemnity
    89  
10.4. Set-Off
    90  
10.5. Amendments and Waivers
    90  
10.6. Successors and Assigns; Participations
    92  
10.7. Independence of Covenants
    95  
10.8. Survival of Representations, Warranties and Agreements
    95  
10.9. No Waiver; Remedies Cumulative
    95  
10.10. Marshalling; Payments Set Aside
    96  
10.11. Severability
    96  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    96  
10.13. Headings
    96  
10.14. APPLICABLE LAW
    96  
10.15. CONSENT TO JURISDICTION
    96  

iv



--------------------------------------------------------------------------------



 



              Page  
10.16. WAIVER OF JURY TRIAL
    97  
10.17. Confidentiality
    97  
10.18. Usury Savings Clause
    98  
10.19. Counterparts
    99  
10.20. Effectiveness
    99  
10.21. Patriot Act
    99  
10.22. Electronic Execution of Assignments
    99  

v



--------------------------------------------------------------------------------



 



         
APPENDICES:
  A   Second Lien Term Loan Commitments
 
  B   Notice Addresses
 
       
SCHEDULES:
  3.1(h)   Closing Date Mortgaged Properties
 
  3.1(i)   Landlord Personal Property Collateral Access Agreements
 
  3.1(j)   Environmental Reports
 
  4.1   Jurisdictions of Organization and Qualification
 
  4.2   Capital Stock and Ownership
 
  4.12   Real Estate Assets
 
  4.15   Material Contracts
 
  6.1   Certain Indebtedness
 
  6.2   Certain Liens
 
  6.5   Certain Restrictions on Subsidiary Distributions
 
  6.6   Certain Investments
 
  6.11   Certain Affiliate Transactions
 
       
EXHIBITS:
  A-1   Funding Notice
 
  A-2   Conversion/Continuation Notice
 
  B   Second Lien Term Loan Note
 
  C   Compliance Certificate
 
  D   Opinions of Counsel
 
  E   Assignment Agreement
 
  F   Certificate Re Non-bank Status
 
  G-1   Closing Date Certificate
 
  G-2   Solvency Certificate
 
  H   Counterpart Agreement
 
  I   Pledge and Security Agreement
 
  J   Mortgage
 
  K   Landlord Waiver and Consent Agreement
 
  L   Intercreditor Agreement

vi



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
          This CREDIT AND GUARANTY AGREEMENT, dated as of December 5, 2005, is
entered into by and among DAY INTERNATIONAL, INC., a Delaware corporation (“the
Company”), DAY INTERNATIONAL GROUP, INC., a Delaware corporation (“Holdings”)
and CERTAIN SUBSIDIARIES OF THE COMPANY, as Guarantors, the Lenders party hereto
from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Sole Lead
Arranger, Sole Book Runner, and as Sole Syndication Agent (in such capacities,
“Syndication Agent”) and THE BANK OF NEW YORK (“BNY”), as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Lenders have agreed to extend a credit facility to the Company in
an aggregate principal amount not to exceed $115,000,000 consisting exclusively
of Second Lien Term Loans, the proceeds of which shall be used to consummate the
Recapitalization and to pay Transaction Costs;
     WHEREAS, the Company has agreed to secure all of its Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a Second
Priority Lien on substantially all of its assets, including a pledge of all of
the Capital Stock of each of its Domestic Subsidiaries and 65% of all the
Capital Stock of each of its Foreign Subsidiaries; and
     WHEREAS, Guarantors have agreed to guarantee the Obligations of the Company
hereunder, and Guarantors have agreed to secure their respective Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a Second
Priority Lien on substantially all of their respective assets, including a
pledge of all of the Capital Stock of each of their respective Domestic
Subsidiaries (including the Company) and 65% of all the Capital Stock of each of
their respective Foreign Subsidiaries.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Adjusted Eurocurrency Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for a Eurocurrency Rate
Loan, the rate per annum obtained by dividing (and rounding upward to the next
whole multiple of 1/16 of 1%) (i) (a) the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by

 



--------------------------------------------------------------------------------



 



Administrative Agent to be the offered rate which appears on the page of the
Telerate Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date,
(b) in the event the rate referenced in the preceding clause (a), does not
appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, and (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by The Bank of New York for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurocurrency Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened against
Holdings or any of its Subsidiaries or any property of Holdings or any of its
Subsidiaries.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
          “Agent” means each of Administrative Agent, Syndication Agent and
Collateral Agent.
          “Aggregate Amounts Due” as defined in Section 2.17.

2



--------------------------------------------------------------------------------



 



          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Credit and Guaranty Agreement, dated as of
December 5, 2005, as it may be amended, supplemented or otherwise modified from
time to time.
          “Applicable Reserve Requirement” means, at any time, for any
Eurocurrency Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities owed to the Company which includes deposits by reference
to which the applicable Adjusted Eurocurrency Rate or any other interest rate of
a Loan is to be determined, or (ii) any category of extensions of credit or
other assets owed to the Company which include Eurocurrency Rate Loans. A
Eurocurrency Rate Loan shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Eurocurrency Rate Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than the
Company or any Guarantor Subsidiary), in one transaction or a series of
transactions, of all or any part of Holdings’ or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Holdings’
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business (excluding any such sales by operations or divisions
discontinued or as of the time of such disposition, scheduled to be
discontinued), and (ii) sales of other assets for aggregate consideration of
less than $300,000 with respect to any transaction or series of related
transactions and less than $1,200,000 in the aggregate during any Fiscal Year.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

3



--------------------------------------------------------------------------------



 



          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent and Lender.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurocurrency Rate or any Eurocurrency Rate Loans, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least

4



--------------------------------------------------------------------------------



 



“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit F.
          “Change of Control” means, at any time, (i) Sponsors shall cease to
beneficially own and control at least 51% on a fully diluted basis of the
economic and voting interests in the Capital Stock of Holdings; (ii) any Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
other than Sponsors shall have obtained the power (whether or not exercised) to
elect a majority of the members of the board of directors (or similar governing
body) of Holdings; (iii) Holdings shall cease to beneficially own and control
100% on a fully diluted basis of the economic and voting interest in the Capital
Stock of the Company; (iv) the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of the Company cease to be
occupied by Persons who either (a) were members of the board of directors of the
Company on the Closing Date or (b) were nominated for election by the board of
directors of the Company, a majority of whom were directors on the Closing Date
or whose election or nomination for election was previously approved by a
majority of such directors; or (v) any “change of control” or similar event
occurs under the First Lien Credit Facilities.
          “Closing Date” means the date on which the Second Lien Term Loans are
made.
          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit G-1.
          “Closing Date Mortgaged Property” as defined in Section 3.1(h).
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, the Landlord Personal Property Collateral Access Agreements, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.
          “Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

5



--------------------------------------------------------------------------------



 



          “Company” as defined in the preamble hereto.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provisions
for taxes based on income, (d) total depreciation expense, (e) total
amortization expense, (f) the amount of cash payments made to the Sponsors or
members of the board of directors of Holdings as permitted by Section 6.4 for
the rendering of management, consulting or financial advisory services, to the
extent reducing Consolidated Net Income for such period, (g) other adjustments
described on a schedule previously provided to the Administrative Agent in an
amount not to exceed $500,000, (h) other non-Cash items reducing Consolidated
Net Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period), and (i) any
extraordinary, unusual or non-recurring expenses or losses, minus (ii) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period) and any extraordinary,
unusual or non-recurring gains.
          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of the Company and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of the Company and its
Subsidiaries.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of the Company and its Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding Cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of the Company and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working
Capital Adjustment, minus (ii) the sum, without duplication, of the amounts for
such period of (a) scheduled repayments of Consolidated Total Debt,
(b) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) Consolidated Cash Interest Expense, and
(d) provisions for current taxes

6



--------------------------------------------------------------------------------



 



based on income of the Company and its Subsidiaries and payable in cash with
respect to such period.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements and any write-offs of debt discount and other debt issuance costs and
commission, but excluding, however, any amounts referred to in Section 2.11
payable on or before the Closing Date.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
the Company) in which any other Person (other than the Company or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries, (c) the
income of any Subsidiary of the Company to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, and (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
          “Consolidated Working Capital” means, as at any date of determination,
the excess of Consolidated Current Assets over Consolidated Current Liabilities.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

7



--------------------------------------------------------------------------------



 



          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, the Intercreditor Agreement, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent or any Lender in connection herewith.
          “Credit Extension” means the making of the Loan.
          “Credit Party” means each Person (other than any Agent or any Lender
or any representative thereof) from time to time party to a Credit Document.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, neither
the Sponsors nor any Affiliate of Holdings or the Sponsors other than a Sponsor
Affiliated Lender shall be an Eligible Assignee; provided further, that Sponsor
Affiliated Lenders shall not at any time hold, in the aggregate, more than 10%
of the Loans and Commitments outstanding hereunder.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

8



--------------------------------------------------------------------------------



 



          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
          “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Holdings or any of its Subsidiaries or any Facility.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their

9



--------------------------------------------------------------------------------



 



respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.
          “Eurocurrency Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Existing Exchangeable Preferred Stock” means Holdings’ existing
121/4% Senior Exchangeable Preferred Stock Due 2010, par value $0.01 per share.
          “Existing Indebtedness” means (i) Indebtedness and other obligations
outstanding under that certain Second Amended and Restated Senior Secured Credit
Agreement dated as of September 16, 2003 between Holdings, the lenders party
thereto and Lehman Commercial Paper Inc., as administrative agent, as amended
prior to the Closing Date and (ii) the Existing Subordinated Notes.
          “Existing Subordinated Notes” means Holding’s existing 91/2% Senior
Subordinated Notes due 2008 issued pursuant to that certain indenture dated
March 18, 1998 between the Company, as note guarantor and The Bank of New York,
as Trustee.

10



--------------------------------------------------------------------------------



 



          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
          “Fair Share” as defined in Section 7.2.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Company that such financial statements fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.
          “Financial Plan” as defined in Section 5.1(i).
          “First Lien Collateral Agent” means the collateral agent under the
First Lien Credit Facilities.
          “First Lien Credit Facilities” means the Credit and Guaranty Agreement
dated as of the Closing Date the Company, as borrower, Holdings and the other
Guarantors party thereto, GSCP, as sole lead arranger, sole bookrunner and sole
syndication agent, administrative agent and collateral agent, and the other
agents and lenders party thereto, as it may be amended, modified, renewed,
refunded, replaced or refinanced from time to time.
          “First Lien Term Facility” means the term loan facilities in an
aggregate principal amount of $275,000,000 under the First Lien Credit
Facilities.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of the Company and its
Subsidiaries ending on December 31 of each calendar year.
          “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

11



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means each of Holdings and each Domestic Subsidiary of
Holdings (other than the Company).
          “Guarantor Subsidiary” means each Guarantor other than Holdings.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
          “Hazardous Materials Activity” means any past, current, proposed or,
to the knowledge of Holdings or any of its Subsidiaries, threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release or, to the knowledge of Holdings or any of its Subsidiaries, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

12



--------------------------------------------------------------------------------



 



          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement entered into with a Lender Counterparty in order to satisfy the
requirements of this Agreement or otherwise in the ordinary course of Holdings’
or any of its Subsidiaries’ businesses.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Holdings and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of consolidated balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Years, and (ii) the unaudited financial
statements of Holdings and its Subsidiaries as at the most recently ended Fiscal
Quarter, consisting of a consolidated balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-or
nine-month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of the Company
that they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
          “Holdings” as defined in the preamble hereto.
          “Holdings Collateral” means all of Holdings’ real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Holdings Permitted Refinancing Indebtedness” means Indebtedness
issued or incurred by Holdings to refinance, refund or replace its Existing
Exchangeable Preferred Stock; provided that (a) the principal amount of such
refinancing, refunding or replacing Indebtedness is not greater than the
outstanding principal amount of the Existing Exchangeable Preferred Stock plus
the amount of any premiums or penalties and accrued and unpaid interest paid
thereon and reasonable fees and expenses, in each case associated with such
refinancing, refunding or replacement, (b) any interest accrued on such
refinancing, refunding or replacing Indebtedness shall be paid in kind and in no
event shall any such interest be payable in cash unless no Loans are outstanding
under this Agreement (or any permitted refinancings thereof), and no Letters of
Credit, commitments to extend credit or obligations to make payments remain
outstanding hereunder that have not been fully cash collateralized, (c) such
refinancing, refunding or replacing Indebtedness does not mature, and is not
subject to mandatory repurchase, redemption or amortization, in each case, prior
to the date that is six months after the Second Lien Term Loan Maturity Date,
(d) such refinancing, refunding or replacing Indebtedness is not guaranteed by
Holdings or any of its Subsidiaries or secured by any assets of Holdings or any
of its Subsidiaries, (e) such refinancing, refunding or replacing Indebtedness
is not exchangeable or convertible into any other Indebtedness of Holdings or
any of its Subsidiaries or any preferred

13



--------------------------------------------------------------------------------



 



stock or other Capital Stock (other than common equity, provided that any such
exchange or conversion, if effected, would not result in a Change in Control)
and (f) to the extent such refinancing, refunding or replacing Indebtedness
contains covenants and events of default, such covenants and events of default
shall be reasonably determined by the Administrative Agent to be no less
favorable, when taken as a whole, to the Lenders in any material respect than
the covenants and events of default herein.
          “Increased-Cost Lenders” as defined in Section 2.23.
          “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; and (x) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.7.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding

14



--------------------------------------------------------------------------------



 



commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Holdings or any
of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3.
          “Installment” as defined in Section 2.12(a).
          “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Closing Date among the Collateral Agent, the Company, and the
collateral agent under the First Lien Credit Facilities substantially in the
form of Exhibit L.
          “Interest Payment Date” means each April 1, July 1, October 1 and
January 1 of each year, commencing on January 1, 2006 through the Second Lien
Term Loan Maturity Date.
          “Interest Period” means, in connection with a Eurocurrency Rate Loan,
an interest period of one-, two-, three- or six-months, as selected by the
Company in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Closing Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) no Interest Period with respect
to any portion of any Second Lien Term Loans shall extend beyond the Second Lien
Term Loan Maturity Date.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Holdings’
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.

15



--------------------------------------------------------------------------------



 



          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Holdings or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than the Company
or a Guarantor Subsidiary); (ii) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Subsidiary of Holdings from any
Person (other than Holdings, the Company or any Guarantor Subsidiary), of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Holdings or any of its Subsidiaries to any other Person
(other than Holdings, the Company or any Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
          “Junior Convertible Preferred Stock” means Holdings’ existing 18%
Convertible Cumulative Preferred Stock Due 2010, par value $0.01 per share.
          “Landlord Personal Property Collateral Access Agreement” means a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit K
with such amendments or modifications as may be approved by Collateral Agent.
          “Lead Arranger” as defined in the preamble hereto.
          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement.
          “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.
          “Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter or other date of determination of (i) Consolidated Total Debt as of such
day to (ii) Consolidated Adjusted

16



--------------------------------------------------------------------------------



 



EBITDA for the four-Fiscal Quarter period ending on such date (or if such date
of determination is not the last day of a Fiscal Quarter, for the four-Fiscal
Quarters period ending as of the most recently concluded Fiscal Quarter).
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
          “Loan” means a Second Lien Term Loan.
          “Management Consulting Agreements” means the Consulting Agreement
dated as of March 18, 1998 between Holdings and Greenwich Street Capital
Partners, Inc. and the Consulting Agreement dated as of March 18, 1998 between
Holdings and SG Capital Partners LLC.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means a material adverse effect on and/or
material adverse developments with respect to (i) the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; (ii) the ability of any Credit
Party to perform its Obligations as contemplated herein; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.
          “Material Contract” means any contract or other arrangement to which
the Company or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
would reasonably be expected to have a Material Adverse Effect.
          “Material Real Estate Asset’’ means (i) (a) any fee-owned Real Estate
Asset having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any
Subsidiary thereof, including the Company.
          “Moody’s” means Moody’s Investor Services, Inc. or any successor
thereto.
          “Mortgage” means a Mortgage substantially in the form of Exhibit J, as
it may be amended, supplemented or otherwise modified from time to time.

17



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Company and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs,
including all fees and expenses, incurred in connection with such Asset Sale,
including (a) income or gains taxes payable by the seller as a result of any
gain recognized in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, interest and
accrued fees and other amounts payable in respect of any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale.
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Holdings or any of its
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Holdings or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.
          “Non-Consenting Lender” as defined in Section 2.23.
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Second Lien Term Loan Note.
          “Notice” means a Funding Notice or a Conversion/ Continuation Notice.

18



--------------------------------------------------------------------------------



 



          “Obligations” means all obligations of every nature of each Credit
Party under the Credit Documents, including such obligations from time to time
owed to the Agents (including former Agents), the Lenders or any of them and
Lender Counterparties, under any Credit Document or Hedge Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Hedge Agreements, fees, expenses, indemnification or otherwise.
          “Obligee Guarantor” as defined in Section 7.7.
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Acquisition” means any acquisition by the Company or any of
its wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all
or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided,
          (i) immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
          (ii) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
          (iii) in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Company in
connection with such acquisition shall be owned 100% by the Company or a
Guarantor Subsidiary thereof, and the Company shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Company, each of
the actions set forth in Sections 5.10 and/or 5.11, as applicable;

19



--------------------------------------------------------------------------------



 



          (iv) the Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended, (as determined in accordance with Section 6.7(d));
          (v) the Company shall have delivered to Administrative Agent (A) at
least 10 Business Days prior to the consummation of such proposed acquisition, a
Compliance Certificate evidencing compliance with Section 6.7 as required under
clause (iv) above, together with all relevant financial information with respect
to such acquired assets, including, without limitation, the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.7; and
          (vi) any Person or assets or division as acquired in accordance
herewith (y) shall be in the same or similar business or lines of business in
which the Company and/or its Subsidiaries are engaged or (z) shall utilize the
same or similar manufacturing processes as utilized by the Company and/or its
Subsidiaries, in each case as of the Closing Date.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase I Report’’ means, with respect to any Facility, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.
          “Platform” as defined in Section 5.1(q).
          “Pledge and Security Agreement” means the Second Lien Pledge and
Security Agreement to be executed by the Company and each Guarantor
substantially in the form of Exhibit I, as it may be amended, supplemented or
otherwise modified from time to time.

20



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Any Agent or Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.
          “Principal Office” means, the “Principal Office” of the Administrative
Agent as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as the Administrative Agent may from time to
time designate in writing to the Company and each Lender.
          “Projections” as defined in Section 4.8.
          “Pro Rata Share” of any Lender means the percentage obtained by
dividing (a) the Second Lien Term Loan Exposure of that Lender by (b) the
aggregate Second Lien Term Loan Exposure of all Lenders.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Recapitalization” means (i) the repayment or redemption of all
Existing Indebtedness (other than any amounts of the Existing Subordinated Notes
not tendered as of the Closing Date), (ii) the redemption by Holdings of its
Existing Exchangeable Preferred Stock in an aggregate amount of up to
$40,000,000 (including principal, accumulated and accrued dividends and other
similar amounts) and (iii) the redemption by Holdings of its outstanding Junior
Convertible Preferred Stock in an aggregate amount of up to $107,000,000
(including principal, accumulated and accrued dividends and other similar
amounts.
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.
          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

21



--------------------------------------------------------------------------------



 



          “Replacement Lender” as defined in Section 2.23.
          “Required Prepayment Date” as defined in Section 2.15(b).
          “Requisite Lenders” means one or more Lenders having or holding Second
Lien Term Loan Exposure and representing more than 50% of the aggregate Second
Lien Term Loan Exposure of all Lenders that are not Sponsor Affiliated Lenders.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of the Company now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Company
now or hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Company now or hereafter outstanding;
(iv) management or similar fees payable to the Sponsors or any of their
Affiliates (other than reasonable expenses in connection with the Management
Consulting Agreements and reasonable payments for director and executive
indemnification and compensation) and (v) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Indebtedness subordinated in right of payment to
the Obligations, except as permitted by the terms of such subordination.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation or any successor thereto.
          “Second Lien Term Loan” means a Second Lien Term Loan made by a Lender
to the Company pursuant to Section 2.1(a).
          “Second Lien Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Second Lien Term Loan and “Second Lien Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Second Lien Term Loan Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate
principal amount of the Second Lien Term Loan Commitments as of the Closing Date
is $115,000,000.
          “Second Lien Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Second
Lien Term Loans of such Lender; provided, at any time prior to the making of the
Second Lien Term Loans, the Second Lien Term Loan Exposure of any Lender shall
be equal to such Lender’s Second Lien Term Loan Commitment.
          “Second Lien Term Loan Maturity Date” means the earlier of (i) the
eighth anniversary of the Closing Date, and (ii) the date that all Second Lien
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

22



--------------------------------------------------------------------------------



 



          “Second Lien Term Loan Note” means a promissory note in the form of
Exhibit B, as it may be amended, supplemented or otherwise modified from time to
time.
          “Second Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
(i) the only Lien to which such Collateral is subject, other than any Permitted
Lien and (ii) second in priority only to the Liens created under or relating to
the First Lien Credit Facilities or any Permitted Lien which is permitted to
have priority pursuant to the terms of Section 6.2
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Settlement Confirmation” as defined in Section 10.6(b).
          “Settlement Service” as defined in Section 10.6(d).
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of the Company substantially in the form of Exhibit G-2.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
          “Sponsor Affiliated Lender” means investment funds or managed accounts
with respect to which Sponsors or an Affiliate of either Sponsor is an advisor
or manager in the ordinary course of business and pursuant to written agreements
provided such Person executes a waiver in form and substance reasonably
satisfactory to Administrative Agent that it shall have no right whatsoever so
long as such Person is an Affiliate of either Sponsor, and except as provided
under Section 10.5(e), (i) to consent to any amendment, modification, waiver,
consent

23



--------------------------------------------------------------------------------



 



or other such action with respect to any of the terms of this Agreement or any
other Credit Document, (ii) to require any Agent or other Lender to undertake
any action (or refrain from taking any action) with respect to this Agreement or
any other Credit Document, (iii) otherwise vote on any matter related to this
Agreement or any other Credit Document, (iv) attend any meeting with any Agent
or Lender or receive any information from any Agent or Lender or (v) make or
bring any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Credit
Documents.
          “Sponsors” means Greenwich IV, L.L.C., SG Capital Partners, L.L.C. and
certain of their respective Affiliates from time to time.
          “Subject Transaction” as defined in Section 6.7(d).
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called
(including interest, fines, penalties or additions to tax), by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person means any income taxes,
branch profit taxes, franchise taxes or gross receipt taxes, in each case
imposed on such Person’s net income and imposed by the jurisdiction in which
that Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business.
          “Terminated Lender” as defined in Section 2.23.
          “Title Policy” as defined in Section 3.1(h).
          “Transaction Costs” means the fees, costs, premiums, penalties,
accrued and unpaid dividends, interest, expenses and other similar amounts
payable by Holdings, the Company or any of the Company’s Subsidiaries on or
before the Closing Date in connection with the consummation of the
Recapitalization and the other transactions contemplated by, or entered into by
the Company as a direct result of the execution of, the Credit Documents,
including without limitation, Holdings’ consent solicitation offer to purchase
the Existing Subordinated Notes.

24



--------------------------------------------------------------------------------



 



          “Type of Loan” means a Base Rate Loan or a Eurocurrency Rate Loan.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York or, with respect to perfection, priority or enforcement where such
matters are mandatorily governed by the law of a State other than the State of
New York, the uniform commercial code as defined in such other law.
          “Unadjusted Eurocurrency Rate Component” means that component of the
interest costs to the Company in respect of a Eurocurrency Rate Loan that is
based upon the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurocurrency Rate.
          “Unpaid Refinancing Amount” as defined in Section 3.1(e).
          “Waivable Mandatory Prepayment” as defined in Section 2.15(b).
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Company to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.
SECTION 2. LOANS
     2.1. Second Lien Term Loans.
          (a) Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Second Lien Term Loan to
the Company in an amount equal to such Lender’s Second Lien Term Loan
Commitment. The Company may make only one borrowing under the Second Lien Term
Loan Commitment which shall be on the Closing Date. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Second Lien Term Loans shall be paid in full no later than the

25



--------------------------------------------------------------------------------



 



Second Lien Term Loan Maturity Date. Each Lender’s Second Lien Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Second Lien Term Loan
Commitment.
          (b) Borrowing Mechanics for Second Lien Term Loans.
          (i) The Company shall deliver to Administrative Agent a fully executed
Funding Notice no later than one day prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.
          (ii) Each Lender shall make its Second Lien Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Second Lien Term Loans available to the Company on the Closing
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account of the Company at the Principal Office designated by Administrative
Agent or to such other account as may be designated in writing to Administrative
Agent by the Company.
     2.2. Reserved.
     2.3. Reserved.
     2.4. Reserved.
     2.5. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender or Administrative Agent shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Second Lien Term Loan Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on the Closing Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on the Closing
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Company a corresponding amount on the
Closing Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the

26



--------------------------------------------------------------------------------



 



Closing Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify the Company and the
Company shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from the Closing Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Second Lien Term Loan Commitments
hereunder or to prejudice any rights that the Company may have against any
Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Second Lien Term Loans made on
the Closing Date, together with the proceeds of loans to be made under the First
Lien Term Facility, shall be applied by the Company solely to consummate the
Recapitalization and pay Transaction Costs. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Company to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Company, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect the Company’s Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender from
time to time (the “Register”). The Register, as in effect at the close of
business on the preceding Business Day, shall be available for inspection by the
Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Loans in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
the Company and each Lender, absent manifest error; provided, failure to make
any such recordation, or any error in such recordation, shall not affect the
Company’s Obligations in respect of any Loan. The Company hereby designates BNY
to serve as the Company’s agent solely for purposes of maintaining the Register
as provided in this Section 2.7, and the Company hereby agrees that, to the
extent BNY serves in such capacity, BNY and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to the
Company (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any

27



--------------------------------------------------------------------------------



 



time thereafter, the Company shall execute and deliver to such Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of such Lender pursuant to Section 10.6) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Company’s
receipt of such notice) a Note or Notes to evidence such Lender’s Second Lien
Term Loan.
     2.8. Interest on Loans.
          (a) Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
          (i) if a Base Rate Loan, at the Base Rate plus 6.25% per annum; or
          (ii) if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate
plus 7.25% per annum.
          (b) The basis for determining the rate of interest with respect to any
Loan and the Interest Period with respect to any Eurocurrency Rate Loan, shall
be selected by the Company and notified to Administrative Agent and Lenders
pursuant to the Funding Notice or Conversion/Continuation Notice, as the case
may be; provided, the Second Lien Term Loans initially shall be made as Base
Rate Loans until the earlier of (i) the date which is 10 days following the
Closing Date and (ii) the date that Syndication Agent notifies the Company that
the primary syndication of the Loans has been completed. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.
          (c) In connection with Eurocurrency Rate Loans there shall be no more
than six (6) Interest Periods outstanding at any time. In the event the Company
fails to specify between a Base Rate Loan or a Eurocurrency Rate Loan in the
Funding Notice or the applicable Conversion/Continuation Notice, such Loan (if
outstanding as a Eurocurrency Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event the Company fails
to specify an Interest Period for any Eurocurrency Rate Loan in the Funding
Notice or the applicable Conversion/Continuation Notice, the Company shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurocurrency Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Company
and each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurocurrency Rate Loans, on the basis
of a 360-day year, in each case for the actual

28



--------------------------------------------------------------------------------



 



number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or the last Interest Payment Date with
respect to such Loan, or, with respect to a Base Rate Loan being converted from
a Eurocurrency Rate Loan, the date of conversion of such Eurocurrency Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurocurrency
Rate Loan, the date of conversion of such Base Rate Loan to such Eurocurrency
Rate Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis on and to the March 31st, June 30th,
September 30th and December 31st most recently ended prior to such payment date
and shall be payable in arrears on each Interest Payment Date; (ii) shall accrue
on a daily basis and shall be payable in arrears upon any prepayment of that
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears
at maturity of the Loans, including final maturity of the Loans; provided,
however, with respect to any voluntary prepayment of a Base Rate Loan, accrued
interest shall instead be payable on the applicable Interest Payment Date.
     2.9. Conversion/Continuation.
          (a) Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Company shall have the
option:
          (i) to convert at any time all or any part of any Second Lien Term
Loan equal to $500,000 and integral multiples of $100,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurocurrency
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurocurrency Rate Loan unless the Company shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
           (ii) upon the expiration of any Interest Period applicable to any
Eurocurrency Rate Loan, to continue all or any portion of such Loan equal to
$500,000 and integral multiples of $100,000 in excess of that amount as a
Eurocurrency Rate Loan.
          (b) The Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 12:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurocurrency Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurocurrency Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Company shall be bound to effect a conversion or continuation in accordance
therewith.

29



--------------------------------------------------------------------------------



 



     2.10. Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts, in each case not paid when
due, shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurocurrency Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurocurrency Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
     2.11. Fees(a) . The Company agrees to pay to Agents such fees in the
amounts and at the times separately agreed upon in writing between the Company
and the Agents.
     2.12. Scheduled Payments. (a) Scheduled Installments. The principal amounts
of the Second Lien Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment”) of 0.25% of the original aggregate
principal amount thereof (to be proportionally decreased in the event of any
prepayments of Second Lien Term Loans hereunder), each on the last day of each
Fiscal Quarter (each, an “Installment Date”) commencing on the First Installment
Date after the Closing Date.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Second Lien Term
Loans in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) the Second Lien Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Second Lien Term Loan Maturity Date.
     2.13. Voluntary Prepayments/ Call Protection.
          (a) Voluntary Prepayments.
          (i) Subject to the terms of Section 2.13(b) below, if no Loans are
outstanding under the First Lien Credit Facilities (or any permitted
refinancings thereof) and no Letters of Credit (as defined therein), commitments
to extend credit or obligations to make payments remain outstanding under the
First Lien Credit Facilities that have not been fully cash collateralized
(unless otherwise consented to by the requisite lenders under the First Lien
Credit Facilities), at any time from time to time,
                     with respect to Base Rate Loans, the Company may prepay any
such Loans on any Business Day in whole or in part, in an aggregate minimum
amount of

30



--------------------------------------------------------------------------------



 



$500,000 and integral multiples of $100,000 in excess of that amount; and
                    with respect to Eurocurrency Rate Loans, the Company may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.
(ii) All such prepayments shall be made:
                    upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans; and
                    upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurocurrency Rate Loans;
in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by telefacsimile or telephone to each Lender).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein; provided, that, notwithstanding anything to the contrary herein, in the
event of a failure to pay the principal amount of the Loans on any specified
prepayment date due to administrative or technical circumstances beyond the
control of the Company, and such payment shall be made no later than two
(2) Business Days after the applicable specified prepayment date, such failure
to make such payment shall not constitute an Event of Default. Any such
voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Call Protection. In the event that the Loans are prepaid or repaid
in whole or in part prior to the second anniversary of the Closing Date, the
Company shall pay to Lenders a prepayment premium on the amount so prepaid or
repaid as follows:

            Prepayment premium as   a percentage of the Relevant period   amount
so prepaid or repaid  
On or prior to the first anniversary of the Closing Date
    2.0 %
On or prior to the second anniversary of the Closing Date but after the first
anniversary of the Closing Date
    1.0 %
After the second anniversary of the Closing Date
    0.0 %

31



--------------------------------------------------------------------------------



 



     2.14. Mandatory Prepayments.
          (a) Asset Sales. In the event there are no Loans outstanding under the
First Lien Credit Facilities (or any permitted refinancings thereof), and no
Letters of Credit (as defined therein), commitments to extend credit or
obligations to make payments remain outstanding under the First Lien Credit
Facilities that have not been fully cash collateralized (unless otherwise
consented to by the requisite lenders under the First Lien Credit Facilities),
no later than the first Business Day following the date of receipt by the
Company or any of its Subsidiaries of any Net Asset Sale Proceeds, the Company
shall prepay the Loans as set forth in Section 2.15 in an aggregate amount equal
to such Net Asset Sale Proceeds; provided, (i) so long as no Default (if such
Default cannot be reasonably expected to be cured within the applicable cure
period) or Event of Default shall have occurred and be continuing, and (ii) to
the extent that aggregate Net Asset Sale Proceeds reinvested in accordance with
this Section 2.14(a) through the applicable date of determination do not exceed
$2,500,000, the Company shall have the option, directly or through one or more
of its Subsidiaries, to invest Net Asset Sale Proceeds within two hundred
seventy days of receipt thereof in long-term productive assets of the general
type used in the business of the Company and its Subsidiaries.
          (b) Insurance/Condemnation Proceeds. In the event there are no Loans
outstanding under the First Lien Credit Facilities (or any permitted
refinancings thereof), and no Letters of Credit (as defined therein),
commitments to extend credit or obligations to make payments remain outstanding
under the First Lien Credit Facilities that have not been fully cash
collateralized (unless otherwise consented to by the requisite lenders under the
First Lien Credit Facilities), no later than the first Business Day following
the date of receipt by the Company or any of its Subsidiaries, or Administrative
Agent as loss payee, of any Net Insurance/Condemnation Proceeds, the Company
shall prepay the Loans as set forth in Section 2.15 in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, so long as no Default (if
such Default cannot be reasonably expected to be cured within the applicable
cure period) or Event of Default shall have occurred and be continuing, the
Company shall have the option, directly or through one or more of its
Subsidiaries to invest such Net Insurance/Condemnation Proceeds within one
hundred eighty days of receipt thereof in long term productive assets of the
general type used in the business of the Company and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.
          (c) Issuance of Debt. In the event there are no Loans outstanding
under the First Lien Credit Facilities (or any permitted refinancings thereof),
and no Letters of Credit (as defined therein), commitments to extend credit or
obligations to make payments remain outstanding under the First Lien Credit
Facilities that have not been fully cash collateralized (unless otherwise
consented to by the requisite lenders under the First Lien Credit Facilities),
on the date of receipt by Holdings or any of its Subsidiaries of any Cash
proceeds from the incurrence of any Indebtedness of the Company or any of its
Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1), the Company shall prepay the Loans as set
forth in Section 2.15 in an aggregate amount equal to 100% of such

32



--------------------------------------------------------------------------------



 



proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.
          (d) Consolidated Excess Cash Flow. In the event there are no Loans
outstanding under the First Lien Credit Facilities (or any permitted
refinancings thereof), and no Letters of Credit (as defined therein),
commitments to extend credit or obligations to make payments remain outstanding
under the First Lien Credit Facilities that have not been fully cash
collateralized (unless otherwise consented to by the requisite lenders under the
First Lien Credit Facilities), in the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year ending
December 31, 2006), the Company shall, no later than ninety days after the end
of such Fiscal Year, prepay the Loans as set forth in Section 2.15 in an
aggregate amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of Consolidated Total Debt; provided, during any
period in which the Leverage Ratio (determined for any such period by reference
to the Compliance Certificate delivered pursuant to Section 5.1(d) calculating
the Leverage Ratio as of the last day of such Fiscal Year) shall be 3.75:1.00 or
less, the Company shall only be required to make the prepayments and/or
reductions otherwise required hereby in an amount equal to 50% of such
Consolidated Excess Cash Flow.
          (e) Prepayment Premium. Any prepayments made pursuant to
Section 2.14(a) and Section 2.14(c) shall be subject to Section 2.13(b).
          (f) Prepayment Certificate. Concurrently with any prepayment of the
Loans pursuant to Sections 2.14(a) through 2.14(d), the Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that the Company shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Company shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Company shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
     2.15. Application of Prepayments.
          (a) Application of Voluntary Prepayments and Prepayments of Loans to
Base Rate Loans and Eurocurrency Rate Loans. Any prepayment of any Loan pursuant
to Section 2.13(a) shall be applied to the remaining installments in order of
maturity with respect to scheduled Installments. Any prepayment shall be applied
first to Base Rate Loans to the full extent thereof before application to
Eurocurrency Rate Loans, in each case in a manner which minimizes the amount of
any payments required to be made by the Company pursuant to Section 2.18(c).
          (b) Waivable Mandatory Prepayment. Notwithstanding anything contained
herein to the contrary, so long as any Loans are outstanding, in the event the
Company is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Loans, not less than three Business Days prior to the date
(the “Required Prepayment Date”) on which the Company is required to make such
Waivable Mandatory Prepayment, the Company

33



--------------------------------------------------------------------------------



 



shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount. Each such Lender may exercise such option
by giving written notice to the Company and Administrative Agent of its election
to do so on or before the first Business Day prior to the Required Prepayment
Date (it being understood that any Lender which does not notify the Company and
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Company shall pay to Administrative Agent that portion of
the Waivable Mandatory Prepayment payable to those Lenders that have elected not
to exercise such option, to prepay the Loans of such Lenders (which prepayment
shall be applied in accordance with Section 2.15). The remaining amount of the
Waivable Mandatory Prepayment shall be retained by the Company and used for any
purpose not prohibited by this Agreement or the other Credit Documents.
     2.16. General Provisions Regarding Payments.
          (a) All payments by the Company of principal, interest, fees and other
Obligations shall be made in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Company on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
          (f) The Company hereby authorizes Administrative Agent to charge the
Company’s accounts with Administrative Agent in order to cause timely payment to
be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

34



--------------------------------------------------------------------------------



 



          (g) Administrative Agent shall deem any payment by or on behalf of the
Company hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to the Company and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
          (h) Subject to the terms of the Intercreditor Agreement, if an Event
of Default shall have occurred and not otherwise been waived, and the maturity
of the Obligations shall have been accelerated pursuant to Section 8.1, all
payments or proceeds received by Agents hereunder in respect of any of the
Obligations, shall be applied in accordance with the application arrangements
described in Section 7.2 of the Pledge and Security Agreement.
     2.17. Ratable Sharing. Subject to the terms of the Intercreditor Agreement,
Lenders hereby agree among themselves that, except as otherwise provided in the
Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Company or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Company expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Company to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

35



--------------------------------------------------------------------------------



 



     2.18. Making or Maintaining Eurocurrency Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurocurrency Rate Loans, that by reason
of circumstances affecting the London interbank market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurocurrency Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurocurrency Rate Loans until such time as Administrative Agent notifies the
Company and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Company with respect to the Loans in respect of which such determination was
made shall be deemed to be rescinded by the Company.
          (b) Illegality or Impracticability of Eurocurrency Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with the Company and Administrative Agent) that the
making, maintaining or continuation of its Eurocurrency Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Company and Administrative Agent of such determination (which notice
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, Eurocurrency Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurocurrency Rate Loan then being requested by the
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurocurrency Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law and (4) the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender as described above relates to a
Eurocurrency Rate Loan then being requested by the Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Company shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as

36



--------------------------------------------------------------------------------



 



provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurocurrency Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
The Company shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurocurrency Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason a
conversion to or continuation of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurocurrency Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurocurrency Rate Loans is not
made on any date specified in a notice of prepayment given by the Company.
          (d) Booking of Eurocurrency Rate Loans. Any Lender may make, carry or
transfer Eurocurrency Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurocurrency Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurocurrency Rate in an amount equal to the amount of such
Eurocurrency Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its Eurocurrency
Rate Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this
Section 2.18 and under Section 2.19.
     2.19. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net

37



--------------------------------------------------------------------------------



 



income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurocurrency Rate Loans that are
reflected in the definition of Adjusted Eurocurrency Rate); or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market, and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, the
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Company (with a copy to Administrative Agent) a written statement, setting forth
in reasonable detail the basis for calculating the additional amounts owed to
such Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or other obligations hereunder with respect to the Loans
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by the Company from such Lender of
the statement referred to in the next sentence, the Company shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.19(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
     2.20. Taxes; Withholding, etc.

38



--------------------------------------------------------------------------------



 



          (a) Payments to Be Free and Clear. All sums payable by the Company or
any Guarantor or on behalf of such persons by their respective agents hereunder
and under the other Credit Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax (other than a Tax on the overall net income of any Lender).
          (b) Withholding of Taxes. If the Company or any Guarantor, or their
respective agents on their behalf, is required by law to make any deduction or
withholding on account of any such Tax from any sum paid or payable by the
Company or any Guarantor, or their respective agents on their behalf, to
Administrative Agent or any Lender under any of the Credit Documents: (i) the
Company shall notify Administrative Agent of any such requirement or any change
in any such requirement as soon as the Company becomes aware of it; (ii) the
Company shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on the
Company or any Guarantor) for its own account or (if that liability is imposed
on Administrative Agent or such Lender, as the case may be) on behalf of and in
the name of Administrative Agent or such Lender; (iii) the sum payable by the
Company or any Guarantor in respect of which the relevant deduction, withholding
or payment is required shall be increased to the extent necessary to ensure
that, after the making of that deduction, withholding or payment, Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iv) within thirty days after paying any sum
from which it is required by law to make any deduction or withholding, and
within thirty days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Company shall deliver to Administrative Agent
the original or a certified copy of a receipt issued by the relevant taxing or
other authority or evidence satisfactory to the Administrative Agent of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender or Administrative Agent under clause (iii) above except
to the extent that (x) in the case of each Lender or Administrative Agent listed
on the signature pages hereof on the Closing Date, any change after the date
hereof in any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof in respect of
payments to such Lender or (y) in the case of any Lender not listed on the
signature pages hereof on the Closing Date, (A) any such change after the date
such Lender becomes a Lender shall result in an increase in the rate of such
deduction, withholding or payment from that in effect on such date in respect of
payments to such Lender or (B) such Lender’s assignor was entitled pursuant to
this Section 2.20(b) at the time of assignment.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is, and the Administrative Agent, if it is, a United States person (as such term
is defined in Section 7701(a)(30) of the Code), for US Federal Income tax
purposes whose name does not include any of the terms Incorporated, Inc.,
Corporation, Corp., P.C., insurance company, indemnity company, reinsurance
company, or assurance company shall deliver to the Administrative Agent for
transmission to the Company or prior to the Closing Date, or in the case of a
lender that is an assignee or transferee of an interest under this Agreement on
the date of such assignment or transfer to such Lender, two accurate and
complete original signed copies of Internal Revenue Service Form W-9 with
respect to such Lender. Each Lender that is not, and the Administrative

39



--------------------------------------------------------------------------------



 



Agent if it is not, a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall deliver to Administrative Agent for
transmission to the Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Company or Administrative Agent (each in
the reasonable exercise of its discretion) upon reasonable request by the
Company or Administrative Agent, in each case to the extent such Lender may
lawfully do so at such times, (i) two original copies of Internal Revenue
Service Form W-8BEN and/or Form W-8IMY and the related statements and
certifications as required under §1.1441-1(e)(1), as applicable, or W-8ECI (or,
in each case, any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by the Company or Administrative Agent to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender or Administrative Agent is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, is claiming the so
called “portfolio interest exemption”, and cannot deliver either Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN and/or Form W-8IMY and the related statements and certifications as
required under §1.1441-1(e)(1), as applicable, (or, in each case, any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Company to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Non-US
Lender hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect or upon reasonable request by the
Administrative Agent or the Company, that such Lender shall promptly deliver to
Administrative Agent for transmission to the Company two new original copies of
Internal Revenue Service Form W-8BEN and/or Form W-8IMY, as applicable, or
W-8ECI, or a Certificate re Non-Bank Status and two original copies of Internal
Revenue Service Form W-8BEN and/or Form W-8IMY, as applicable, (or, in each
case, any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Company to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and the Company of its
inability to deliver any such forms, certificates or other evidence. The Company
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.20(b)(iii) if such Lender or Administrative Agent shall have failed to
deliver the forms, certificates or other evidence referred to in this
Section 2.20(c); provided, if such Lender or Administrative Agent shall have
satisfied the requirements of this Section 2.20(c) on the Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of Section 2.20(c) shall relieve the
Company of its obligation to pay any additional amounts pursuant this
Section 2.20 in

40



--------------------------------------------------------------------------------



 



the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender or Administrative Agent is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or Administrative Agent
is not subject to withholding as described herein.
          (d) If the Company pays any additional amount under this Section 2.20
to a Lender and such Lender determines in its sole and absolute discretion that
is has actually received in connection therewith any refund or any reduction of
its tax liabilities in lieu of a refund in or with respect to the taxable year
in which the additional amount is paid (a “Tax Benefit”), such Lender shall pay
to the Company an amount that the Lender shall, in its sole and absolute
discretion, determine is equal to the net benefit, after tax and net of all
reasonable out-of-pocket expenses of such Lender and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund), which was obtained by the Lender in such year as a consequence of such
Tax Benefit; provided, however, that (i) any Lender may determine in its sole
and absolute discretion consistent with the policies of such Lender whether to
seek a Tax Benefit; (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction (including through the expiration of any tax carryover
or carryback of such Lender that otherwise would not have expired) of any Tax
Benefit with respect to which such Lender has made a payment to the Company
pursuant to this Section 2.20 shall be treated as a Tax for which the Company is
obligated to indemnify such Lender pursuant to this Section 2.20 without any
exclusions or defenses; (iii) the Company, upon the request of a Lender, agrees
to repay the amount paid over to the Company (plus penalties, interest or other
reasonable charges) to such Lender in the event such Lender is required to repay
such Tax Benefit to such Governmental Authority; and (iv) nothing in this
Section 2.20 shall require a Lender to disclose any confidential information to
the Company (including its tax returns).
     2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain the Credit Extension, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.21 unless the Company agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Company
pursuant to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Company (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

41



--------------------------------------------------------------------------------



 



     2.22. Reserved.
     2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Company’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender or such Non-Consenting Lender (the
“Terminated Lender”), the Company may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender; (2) on the date of such assignment, the Company shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or
2.20; or otherwise as if it were a prepayment; and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
SECTION 3. CONDITIONS PRECEDENT
     3.1. Closing Date. The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar

42



--------------------------------------------------------------------------------



 



governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Closing Date; and
(v) such other documents as Administrative Agent may reasonably request.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries, both before and after
giving effect to the initial borrowings hereunder and under the First Lien
Credit Facilities, shall be as set forth on Schedule 4.1.
          (d) Capitalization of Holdings and the Company. On or before the
Closing Date, the Company shall have received at least $275,000,000 of proceeds
from the initial borrowings under the First Lien Credit Facilities, and the
Administrative Agent shall have received executed copies of all documentation
relating to the First Lien Credit Facilities, in form and substance satisfactory
to it.
          (e) Consummation of the Recapitalization. On the Closing Date, (a) the
Recapitalization shall be consummated and (b) Holdings and its Subsidiaries
shall have (i) prior to the Closing Date, caused a tender to be made for the
Existing Subordinated Notes in accordance with customary debt tender and exit
consent procedures, such that on or prior to the Closing Date, at least a
majority of the Existing Subordinated Notes shall have been tendered and
purchased and the indenture for the Existing Subordinated Notes shall have been
amended, (ii) repaid in full all Existing Indebtedness, except for any amounts
of the Existing Subordinated Notes not tendered as of the Closing Date (the
“Unpaid Refinancing Amount”), (iii) terminated any commitments to lend or make
other extensions of credit thereunder, (iv) delivered to Administrative Agent
and Syndication Agent all documents or instruments necessary to release all
Liens securing Existing Indebtedness or other obligations of Holdings and its
Subsidiaries thereunder being repaid on the Closing Date, and (v) made
arrangements reasonably satisfactory to Administrative Agent and Syndication
Agent with respect to the cancellation of any letters of credit outstanding
thereunder.
          (f) Transaction Costs. On or prior to the Closing Date, the Company
shall have delivered to Administrative Agent the Company’s reasonable best
estimate of the Transactions Costs (other than fees payable to any Agent).
          (g) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the

43



--------------------------------------------------------------------------------



 



transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
          (h) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected Second Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from the
Company and each applicable Guarantor:
          (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(h) (each, a “Closing Date
Mortgaged Property’’);
          (ii) (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Closing Date Mortgaged
Property (each, a “Title Policy”), in amounts not less than the fair market
value of each Closing Date Mortgaged Property, together with a title report
issued by a title company with respect thereto, dated not more than thirty days
prior to the Closing Date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Collateral Agent and (B) evidence satisfactory to
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Closing Date Mortgaged Property in the appropriate real estate records; and
          (iii) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors, in form and substance reasonably satisfactory to
Collateral Agent.
          (i) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected Second
Priority security interest in the personal property Collateral, Collateral Agent
shall have received:
          (i) evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including, without limitation, their
obligations to execute and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
          (ii) A completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person

44



--------------------------------------------------------------------------------



 



satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);
          (iii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent; and
          (iv) evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, (i) a Landlord Personal Property Collateral Access Agreement
executed by the landlord of any Leasehold Property and by the applicable Credit
Party (other than the Landlord Personal Property Collateral Access Agreements
listed on Schedule 3.1(i)) and (ii) any intercompany notes evidencing
Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and made or
caused to be made any other filing and recording (other than as set forth
herein) reasonably required by Collateral Agent.
          (j) Environmental Reports. Administrative Agent and Syndication Agent
shall have received reports and other information, in form, scope and substance
reasonably satisfactory to Administrative Agent and Syndication Agent, regarding
environmental matters relating to the Facilities, which reports shall include a
Phase I Report for each of the Facilities set forth on Schedule 3.1(h) hereto1.
Administrative Agent and Syndication Agent shall have received corresponding
reliance letters (or satisfactory reliance language in such reports) authorizing
the Agents and each Lender to rely upon such reports, all of which shall be, in
form, scope and substance, reasonably satisfactory to the Administrative Agent.
          (k) Financial Statements; Projections. Lenders shall have received
from Holdings (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Holdings and its Subsidiaries for the
twelve-month period ended September 30, 2005, and reflecting the consummation of
the Recapitalization and the other transactions contemplated by the Credit
Documents and the First Lien Credit Facilities to occur on or prior to the
Closing Date, which pro forma financial statements shall be in form and
substance reasonably satisfactory to Administrative Agent and Syndication Agent,
and (iii) the Projections.
 

1   Schedule 3.1(j) to include final copies of Environmental Reviews prepared by
ENVIRON in August 2005.

45



--------------------------------------------------------------------------------



 



          (l) Evidence of Insurance. Collateral Agent shall have received a
certificate from the Company’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, together with endorsements naming the Collateral Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.5.
          (m) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Stroock & Stroock & Lavan LLP, counsel for Credit
Parties, in the form of Exhibit D and as to such other matters as Administrative
Agent or Syndication Agent may reasonably request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to Administrative
Agent and Syndication Agent (and each Credit Party hereby instructs such counsel
to deliver such opinions to Agents and Lenders).
          (n) Fees. The Company shall have paid to Agents the fees payable on
the Closing Date referred to in Section 2.11.
          (o) Solvency Certificate. On the Closing Date, Administrative Agent
and Syndication Agent shall have received a Solvency Certificate from the
Company dated the Closing Date, satisfactory to Administrative Agent and
Syndication Agent, and demonstrating that after giving effect to the
consummation of the borrowings hereunder and under the First Lien Credit
Facilities, the Company and its Subsidiaries are and will be Solvent.
          (p) Closing Date Certificate. Holdings and the Company shall have
delivered to Administrative Agent and Syndication Agent an originally executed
Closing Date Certificate, together with all attachments thereto.
          (q) Credit Rating. The credit facilities provided for under this
Agreement shall have been assigned a credit rating by either S&P and/or Moody’s
in each case satisfactory to the Agents.
          (r) Closing Date. Lenders shall have made the Second Lien Term Loans
to the Company on or before January 31, 2006.
          (s) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or to the knowledge of Holdings or the Company threatened
in any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent and Syndication Agent, singly or in
the aggregate, materially impairs the transactions contemplated by the Credit
Documents, or that could have a Material Adverse Effect.
          (t) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Syndication Agent and its counsel shall be
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.

46



--------------------------------------------------------------------------------



 



          (u) Maximum Leverage Ratio. The Administrative Agent shall be
satisfied that the Leverage Ratio on the Closing Date, after giving effect to
the transactions contemplated herein and under the First Lien Credit Facilities,
shall not be greater than 5.5 to 1.0.
          (v) Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act of 2001.
          (w) Funding Notice. Administrative Agent shall have received a fully
executed and delivered Funding Notice.
          (x) Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.
          (y) No Default. No event shall have occurred and be continuing or
would result from the consummation of the Credit Extension that would constitute
an Event of Default or a Default.
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.
Notwithstanding the foregoing, Administrative Agent hereby delegates its
responsibility to accept delivery of the closing items under this Section 3.1 to
GSCP, and GSCP accepts such delegation. Lenders hereby agree that Administrative
Agent may rely on a written acknowledgement by GSCP to Administrative Agent that
GSCP has received all of the necessary deliveries, and made, or instructed
Administrative Agent to make, all of the necessary filings, required under this
Section unless such delivery has been waived in accordance with this Agreement.
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
     3.2. Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice, the
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing or conversion/continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the applicable date of
borrowing, continuation/conversion or issuance. Neither Administrative

47



--------------------------------------------------------------------------------



 



Agent nor any Lender shall incur any liability to the Company in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
on behalf of the Company or for otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Agreement and to make each
Credit Extension to be made thereby, each Credit Party represents and warrants
to each Lender, on the Closing Date, that the following statements are true and
correct:
     4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as currently
contemplated would be conducted, to enter into the Credit Documents to which it
is a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.
     4.2. Capital Stock and Ownership. The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
     4.3. Due Authorization. The execution, delivery and performance of the
Credit Documents and the First Lien Credit Facilities have been duly authorized
by all necessary action on the part of each Credit Party that is a party
thereto.
     4.4. No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries in any

48



--------------------------------------------------------------------------------



 



respect that would reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which Holdings and its Subsidiaries have used commercially reasonable
efforts to obtain on or before the Closing Date and have disclosed in writing to
Lenders and except for any such approvals or consents the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.
     4.5. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except where the
failure of which to be so made or delivered would not reasonably be expected to
have a Material Adverse Effect, and except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date.
     4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7. Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Holdings nor
any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which would be
reasonably expected to have a Material Adverse Effect.
     4.8. Projections. On and as of the Closing Date, the projections of the
Company and its Subsidiaries for the period of Fiscal Year 2006 through and
including Fiscal Year 2010 (the “Projections”) are based on good faith estimates
and assumptions made by the management of the Company; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of the Company believed that the assumptions upon which the
Projections are based were reasonable.

49



--------------------------------------------------------------------------------



 



     4.9. No Material Adverse Change. Since December 31, 2004, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
     4.10. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all federal and state income and all other material tax returns and reports of
Holdings and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all federal and state income and all other material assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Holdings knows of no proposed
tax assessment against Holdings or any of its Subsidiaries which is not being
actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
     4.12. Properties.
          (a) Title. Each of the Company and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.5 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8 or as
would not be reasonably expected to have a Material Adverse Effect. Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of the Company and its Domestic Subsidiaries, regardless
of whether the Company or such Subsidiary is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment. Each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and the Company does not have knowledge of
any default that has occurred and is continuing thereunder, and each such
agreement constitutes the legally valid and binding obligation of the

50



--------------------------------------------------------------------------------



 



Company or the applicable Subsidiary, enforceable against the Company or such
Subsidiary in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.
     4.13. Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law that, individually
or in the aggregate, would reasonably be expected to result in any Environmental
Claim or Claims that would have a Material Adverse Effect. There are and, to
each of Holdings’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which would reasonably be
expected to form the basis of an Environmental Claim against Holdings or any of
its Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. None of the operations of Holdings
or any of its Subsidiaries or, to any Credit Party’s knowledge, any predecessor
of Holdings or any of its Subsidiaries has owned or operated, and no Facility is
or has been used as, a hazardous waste treatment, storage or disposal facility
(including, without limitation, any landfill) requiring a license or permit
pursuant to Section 3005 of the Resource Conservation and Recovery Act, 42
U.S.C. § 6925, the regulations thereunder or any state analog. Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.
     4.14. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences of such default
or defaults, if any, would not reasonably be expected to have a Material Adverse
Effect.
     4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.
     4.16. Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment

51



--------------------------------------------------------------------------------



 



company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
     4.17. Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.
     4.18. Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and the Company, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Holdings
or any of its Subsidiaries or to the best knowledge of Holdings and the Company,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries that would reasonably
be expected to have a Material Adverse Effect, and (c) to the best knowledge of
Holdings and the Company, no union representation question existing with respect
to the employees of Holdings or any of its Subsidiaries and, to the best
knowledge of Holdings and the Company, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.
     4.19. Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
in all material respects under each Employee Benefit Plan. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Holdings, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. Except as disclosed in the Historical Financial Statements and except
to the extent required under Section 4980B of the Internal Revenue Code or
similar state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did

52



--------------------------------------------------------------------------------



 



not exceed the aggregate current value of the assets of such Pension Plan. As of
the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Holdings, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
     4.20. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.
     4.21. Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit party on any date on which this representation and
warranty is made, will be, Solvent.
     4.22. Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     4.23. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or the Company, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or the Company to be reasonable at the time made, it being recognized
by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to the Company
(other than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
     4.24. Patriot Act. To the extent applicable, the Company and each of its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and

53



--------------------------------------------------------------------------------



 



each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations, Holdings and the Company
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.
     5.1. Financial Statements and Other Reports. The Company will deliver to
Administrative Agent, with sufficient copies for the other Agents and Lenders:
          (a) Monthly Reports. As soon as available, and in any event within
30 days after the end of each month during each Fiscal Year of the Company after
the Closing Date, the unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;
          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year and within 90 days after the end of the last Fiscal Quarter of
each Fiscal Year, the unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
          (c) Annual Financial Statements. As soon as available, and in any
event within 90 days after the end of the Company’s Fiscal Year, (i) the
consolidated balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for

54



--------------------------------------------------------------------------------



 



such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of Ernst & Young LLP
or other independent certified public accountants of recognized national
standing selected by the Company, and reasonably satisfactory to Administrative
Agent (which report shall be unqualified as to going concern and scope of audit,
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Credit Documents,
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct in any material respect or that the matters set forth
in such Compliance Certificate are not stated in accordance with the terms
hereof;
          (d) Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (f) Notice of Default. Promptly upon any officer of Holdings or the
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or the
Company with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officer specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or

55



--------------------------------------------------------------------------------



 



condition, and what action the Company has taken, is taking and proposes to take
with respect thereto;
          (g) Notice of Litigation. Promptly upon any officer of Holdings or the
Company obtaining knowledge of (i) the institution of, or written threat of, any
Adverse Proceeding not previously disclosed in writing by the Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), if not cured or if adversely determined would
be reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Holdings or the Company to enable Lenders and their counsel to evaluate such
matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
          (i) Financial Plan. As soon as practicable and in any event no later
than thirty (30) days after the end of each Fiscal Year starting in 2007, a
consolidated plan and financial forecast for the following Fiscal Year (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, together with pro forma Compliance
Certificates for such Fiscal Year and an explanation of the assumptions on which
such forecasts are based, (ii) forecasted consolidated statements of income and
cash flows of Holdings and its Subsidiaries for each quarter of the Fiscal Year
included in the Financial Plan and (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.7 for the Fiscal Year included in
the Financial Plan;
          (j) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a certificate by the chief financial officer of
the Company in form and substance satisfactory to Administrative Agent
confirming that all material insurance coverage is being maintained in
accordance with Section 5.5 as of the date of such certificate by Holdings and
its Subsidiaries;
          (k) Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Holdings or the Company;

56



--------------------------------------------------------------------------------



 



          (l) Notice Regarding Material Contracts. Promptly, and in any event
within ten Business Days (i) after any Material Contract of Holdings or any of
its Subsidiaries is terminated or amended in a manner that is materially adverse
to Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;
          (m) Information Regarding Collateral. (a) The Company will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. The Company
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. The Company also agrees promptly to notify Collateral
Agent if any material portion of the Collateral is damaged or destroyed;
          (n) Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(c), the Company shall deliver to Collateral Agent a
certificate of its Authorized Officer (i) either confirming that there has been
no change in the information (other than such changes which individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect) set forth in the Collateral Questionnaire delivered on the Closing Date
(as such information may have been updated, supplemented or modified prior to
the delivery of such certificate pursuant to the Credit Documents) or the date
of the most recent certificate delivered pursuant to this Section and/or
identifying such changes (ii) certifying that all Uniform Commercial Code
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been delivered to
Administrative Agent in accordance with the Credit Documents for recordation in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to the information referred to in clause (i) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents;
          (o) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other
than Holdings or another Subsidiary of Holdings, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other

57



--------------------------------------------------------------------------------



 



information and data with respect to Holdings or the Company or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender; and
          (p) Certification of Public Information. Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1, Holdings shall indicate in writing whether such document or notice
contains Nonpublic Information. Holdings and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency or another relevant website (the “Platform”), any
document or notice that Holdings has indicated contains Nonpublic Information
shall not be posted on that portion of the Platform designated for such
public-side Lenders. If Holdings has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Nonpublic Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to Holdings, its Subsidiaries and
their securities.
     5.2. Existence. Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Credit Party or any
of its Subsidiaries shall determine that the failure of such preservation would
not reasonably be expected to have a Material Adverse Effect.
     5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all material Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).
     5.4. Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Company and its Subsidiaries
taken as a whole and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

58



--------------------------------------------------------------------------------



 



     5.5. Insurance. The Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Company will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each property insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, on behalf of Lenders as the loss payee thereunder
and provides for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy (or 10 days prior written
notice in the event of cancellation for non-payment of the applicable premium).
     5.6. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. If such visit and inspection occurs
at a time when no Default or Event of Default has occurred and is continuing,
such visit and inspection by Lenders shall be coordinated through the
Administrative Agent and shall be limited to one visit and inspection during any
consecutive twelve-month period.
     5.7. Lenders Meetings. Holdings and the Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at the
Company’s corporate offices (or at such other location as may be agreed to by
the Company and Administrative Agent) at such time as may be agreed to by the
Company and Administrative Agent; provided, that any such meeting may be held by
conference call if agreed to by the Administrative Agent in its reasonable
discretion.
     5.8. Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

59



--------------------------------------------------------------------------------



 



     5.9. Environmental.
          (a) Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:
          (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims which would reasonably be expected to result
in a Material Adverse Effect or, individually, to give rise to Environmental
Claims resulting in Holdings or any of its Subsidiaries incurring liability or
expenses in excess of $2,500,000;
          (ii) promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect or,
individually, to give rise to Environmental Claims resulting in Holdings or any
of its Subsidiaries incurring liability or expenses in excess of $2,500,000, or
(B) any Environmental Claims that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect or, individually,
to give rise to Environmental Claims resulting in Holdings or any of its
Subsidiaries incurring liability or expenses in excess of $2,500,000, and (3)
Holdings or the Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that would reasonably be
expected to cause such Facility or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;
          (iii) as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect or, individually, to give rise to Environmental Claims resulting
in Holdings or any of its Subsidiaries incurring liability or expenses in excess
of $2,500,000, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Holdings or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity;
          (iv) prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that would reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
or, individually, to give rise to

60



--------------------------------------------------------------------------------



 



Environmental Claims resulting in Holdings or any of its Subsidiaries incurring
liability or expenses in excess of $2,500,000 or (B) affect the ability of
Holdings or any of its Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (2) any proposed action to be taken by Holdings
or any of its Subsidiaries to modify current operations in a manner that would
reasonably be expected to subject Holdings or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and
           (v) with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or,
individually, to give rise to Environmental Claims resulting in Holdings or any
of its Subsidiaries incurring liability or expenses in excess of $2,500,000, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or,
individually, to give rise to Environmental Claims resulting in Holdings or any
of its Subsidiaries incurring liability or expenses in excess of $2,500,000.
     5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of the Company, the Company shall (a) promptly cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(h), 3.1(i), 3.1(j) and 3.1(m). In the event that any Person
becomes a Foreign Subsidiary of the Company, and the ownership interests of such
Foreign Subsidiary are owned by the Company or by any Domestic Subsidiary
thereof, the Company shall, or shall cause such Domestic Subsidiary to, deliver,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(b), and the Company shall take, or shall cause
such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(i)(i) necessary to grant and to perfect a Second Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests. With respect to each
such Subsidiary, the Company shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of the Company, and (ii) all of the data required to
be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of the
Company; provided, such written notice shall be deemed to supplement
Schedule 4.1 and 4.2 for all purposes hereof.
     5.11. Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset and such interest has not otherwise
been made subject to

61



--------------------------------------------------------------------------------



 



the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, then such Credit Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Sections 3.1(h), 3.1(i) and 3.1(j) with respect to each
such Material Real Estate Asset that Collateral Agent shall reasonably request
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
Second Priority security interest in such Material Real Estate Assets. In
addition to the foregoing, the Company shall, at the request of Requisite
Lenders, deliver, from time to time, to Administrative Agent such appraisals as
are required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.
     5.12. Reserved.
     5.13. Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of Holdings and its Subsidiaries and
all of the outstanding Capital Stock of the Company’s Subsidiaries, in each
case, subject to the limitations contained in the Collateral Documents.
     5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents or Requisite Lenders:
          (a) Non-Consolidation. Holdings will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; and (ii) provide
that its board of directors or other analogous governing body will hold all
appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities.
(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain customary and reasonable cash management systems reasonably acceptable
to the Administrative Agent. Notwithstanding any of the foregoing, Holdings
shall not permit its Foreign Subsidiaries to hold Cash and Cash Equivalent
balances at any time in excess of an amount equal to $24,000,000 in the
aggregate.
     5.15. Post-Closing Refinancing. (a) Within sixty (60) Business Days after
the Closing Date, the Company shall repay in full the Unpaid Refinancing Amount.
          (b) Within ten (10) Business Days after the Closing Date, the Company
shall wind up, liquidate and dissolve Bellwether Distribution L.L.C.
          (c) The Company shall use reasonable best efforts to cause each of the
Landlord Personal Property Collateral Access Agreements listed on
Schedule 3.1(i) to be executed by the

62



--------------------------------------------------------------------------------



 



landlord of the applicable Leasehold Property and delivered to the
Administrative Agent within thirty (30) days after the Closing Date.
          (d) ) Within fifteen (15) Business Days after the Closing Date, the
Company shall deliver to the Administrative Agent 65% of all the Capital Stock
of each of R T C do Brasil Ltda and Fomento Grafico Mexicano S.A. de C.V.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations, Holdings (with respect
to Section 6.13) and the Company shall perform, and shall cause each of the
Company’s Subsidiaries to perform, all covenants in this Section 6.
     6.1. Indebtedness. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor Subsidiary to the Company or to any
other Guarantor Subsidiary, or of the Company to any Guarantor Subsidiary;
provided, (i) all such Indebtedness shall be evidenced by promissory notes and
all such notes shall be subject to a Second Priority Lien pursuant to the Pledge
and Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of any applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to the Company or to any
of its Subsidiaries for whose benefit such payment is made;
          (c) The loans made on the Closing Date under the First Lien Credit
Facilities;
          (d) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Company or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;
          (e) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
          (f) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;

63



--------------------------------------------------------------------------------



 



          (g) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of the Company and its
Subsidiaries;
          (h) guaranties by the Company of Indebtedness of a Guarantor
Subsidiary or guaranties by a Subsidiary of the Company of Indebtedness of the
Company or a Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;
          (i) Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (A) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;
          (j) Indebtedness with respect to (i) Capital Leases and (ii) purchase
money Indebtedness (including any purchase money Indebtedness acquired in
connection with a Permitted Acquisition) in an aggregate amount not to exceed at
any time $8,500,000; provided, that any such Indebtedness as described in clause
(ii) above (x) shall be secured only to the asset acquired in connection with
the incurrence of such Indebtedness, and (y) shall constitute not less than 75%
of the aggregate consideration paid with respect to such asset;
          (k) prior to 60 Business Days after the Closing Date, Indebtedness
with respect to the Existing Subordinated Notes in an amount not to exceed the
Unpaid Refinancing Amount;
          (l) Indebtedness (not relating to the borrowing of money) incurred to
finance insurance premiums in the ordinary course of business;
          (m) (i) Indebtedness of a Credit Party owed to any Foreign Subsidiary
of Holdings, provided that all such Indebtedness shall be (x) evidenced by a
promissory note reasonably satisfactory to Administrative Agent and
(y) unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to an intercompany subordination agreement reasonably
satisfactory to the Administrative Agent and (ii) Indebtedness of any Foreign
Subsidiary of Holdings owed to any Credit Party to the extent that the aggregate
amount of such Indebtedness (other than Indebtedness as permitted in
Section 6.8(h)), when aggregated with all Investments pursuant to
Section 6.6(j), does not exceed $12,000,000 at any time; provided that all such
Indebtedness shall be evidenced by a promissory note reasonably satisfactory to
Administrative Agent all such notes shall be subject to a Second Priority Lien
pursuant to the Pledge and Security Agreement;

64



--------------------------------------------------------------------------------



 



          (n) (i) Indebtedness of any Foreign Subsidiary of Holdings, consisting
of local lines of credit incurred in the ordinary course of business of such
Foreign Subsidiary and (ii) guaranties by the Company or a Guarantor Subsidiary
of the Indebtedness of a Foreign Subsidiary of Holdings (which Indebtedness is
otherwise permitted hereunder) in an aggregate amount not to exceed at any time
$14,500,000;
          (o) unsecured Indebtedness in an aggregate outstanding amount not to
exceed $3,000,000 at any time consisting of repurchase obligations with respect
to Capital Stock issued to directors, officers and employees arising upon the
death, disability or termination of employment of such director, officer or
employee, in each case, on terms and provisions reasonably satisfactory to the
Administrative Agent;
          (p) guaranties by the Company or a Guarantor Subsidiary of loans and
advances permitted by Section 6.6(f);
          (q) Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
          (r) Holdings Permitted Refinancing Indebtedness in an aggregate
principal amount not to exceed the aggregate principal face amount of the
Existing Exchangeable Preferred Stock on the Closing Date (after giving effect
to the Recapitalization) plus any accumulated unpaid dividends in arrears,
accrued dividends and other similar amounts plus the amount of necessary fees
and expenses incurred in connection therewith and any premiums paid on the
Existing Exchangeable Preferred Stock that is repaid; and
          (s) other unsecured Indebtedness of the Company and its Subsidiaries,
in an aggregate amount not to exceed at any time $5,000,000.
     6.2. Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:
          (a) Subject to the terms of the Intercreditor Agreement, Liens in
favor of Collateral Agent for the benefit of Secured Parties granted pursuant to
any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by

65



--------------------------------------------------------------------------------



 



law (other than any such Lien imposed pursuant to Section 401 (a)(29) or 412(n)
of the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;
          (d) Liens or deposits incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance, replevin and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;
          (e) easements, rights-of-way, zoning restrictions, encroachments,
other similar encumbrances incurred in the ordinary course of business and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries taken as a whole;
          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning, easement, right-of-way or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property and other similar encumbrances incurred in
the ordinary course of business and imperfections of title which would not
reasonably be expected to result in a Material Adverse Effect;
          (k) licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Company or such Subsidiary;
          (l) Liens described in Schedule 6.2 or on a title report delivered
pursuant to Section 3.1(h)(ii);
          (m) Liens securing Indebtedness permitted pursuant to Section 6.1(j);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

66



--------------------------------------------------------------------------------



 



          (n) Liens securing judgments for the payment of money (except to the
extent giving a rise to an Event of Default under Section 8.1(h));
          (o) Liens existing on any property or asset prior to the acquisition
thereof by Holdings or any of its Subsidiaries; provided that (i) any such Lien
is not created in contemplation of or in connection with such acquisition,
(ii) any such Lien does not apply to any other property or assets of Holdings or
any of its Subsidiaries; and (iii) any such Lien does not materially interfere
with the use, occupancy and operation of any other property or assets of
Holdings or any of its Subsidiaries;
          (p) Liens on property of any Foreign Subsidiary of Holdings created
solely for the purpose of securing Indebtedness of such Foreign Subsidiary
permitted by Section 6.1(n); provided that (i) any such Liens shall only attach
to the property of Foreign Subsidiaries and (ii) the fair market value of such
property shall not exceed $14,500,000; and
          (q) Liens on collateral securing obligations under the First Lien
Credit Facilities; and
          (r) other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $3,000,000 at any time
outstanding
     6.3. No Further Negative Pledges. Except with respect to (a) as set forth
in the First Lien Credit Facilities, (b) specific property encumbered to secure
payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale, (c) restrictions in agreements
governing any purchase money Liens or Capital Lease obligations otherwise
permitted hereby (provided that such restrictions are limited to property or
assets secured by such Liens or property or assets subject to such leases or
similar agreements) and (d) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) neither the Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.
     6.4. Restricted Junior Payments. The Company shall not, and shall not
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except that (a) the Company may make Restricted
Junior Payments to Holdings to the extent necessary to pay the Unpaid
Refinancing Amount, if any, provided such Restricted Junior Payment is made, or
funds are set aside for such payment, within sixty (60) Business Days of the
Closing Date, (b) so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, (i) the Company may make
Restricted Junior Payments to Holdings in an aggregate amount not to exceed
$1,500,000 in any Fiscal Year to permit Holdings to pay management or similar
fees to Sponsors or any of their Affiliates; provided that notwithstanding any
Event of Default, such fees shall continue to accrue and be payable in full upon
the subsequent cure or waiver of such Event of

67



--------------------------------------------------------------------------------



 



Default and (ii) the Company may make Restricted Junior Payments to repurchase
shares of its Capital Stock or rights, options or units in respect thereof from
directors, officers or employees of the Company and its Subsidiaries (other than
from the Sponsors or any entity owned or controlled by either Sponsor) upon
their death or other termination of employment with the Company in an aggregate
amount since the Closing Date paid in cash not to exceed $3,000,000; and (c) the
Company may make Restricted Junior Payments to Holdings to the extent necessary
to permit Holdings to discharge the consolidated tax liabilities of Holdings and
its Subsidiaries, in each case so long as Holdings applies the amount of any
such Restricted Junior Payment for such purpose.
     6.5. Restrictions on Subsidiary Distributions. Except as provided herein,
the Company shall not, and shall not permit any of its Subsidiaries to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by the Company or any other Subsidiary of the
Company, (b) repay or prepay any Indebtedness owed by such Subsidiary to the
Company or any other Subsidiary of the Company, (c) make loans or advances to
the Company or any other Subsidiary of the Company, or (d) transfer any of its
property or assets to the Company or any other Subsidiary of the Company other
than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement as described on Schedule 6.5 and (iv) existing
under the First Lien Credit Facilities as in effect on the date hereof.
     6.6. Investments. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
          (a) Investments in Cash and Cash Equivalents;
          (b) equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in the Company and any wholly-owned
Guarantor Subsidiaries of the Company;
          (c) Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;
          (d) intercompany loans to the extent permitted under Sections 6.1(b)
and 6.1(m)(ii) and guaranties to the extent permitted under Section 6.1(n)(ii);
          (e) Consolidated Capital Expenditures;

68



--------------------------------------------------------------------------------



 



          (f) loans and advances to directors, officers and employees of
Holdings and its Subsidiaries made (i) in the ordinary course of business,
(ii) in an aggregate principal amount not to exceed $600,000 in the aggregate
and (iii) relating to the indemnification of liabilities relating to arrangement
described in Section 6.11(c);
          (g) Investments made constituting Permitted Acquisitions permitted
pursuant to Section 6.8;
          (h) Investments described in Schedule 6.6;
          (i) Investments in Hedge Agreements;
          (j) Investments in Foreign Subsidiaries of Holdings (including
Subsidiaries that are not wholly-owned by Holdings or its Subsidiaries) in an
aggregate amount not to exceed $12,000,000 at any time when aggregated with all
intercompany loans pursuant to Section 6.1(m)(ii);
          (k) other Investments (including Investments in Foreign Subsidiaries
or Domestic Subsidiaries, in each case that are not wholly-owned by the Company
or any of its Subsidiaries and other Joint Ventures) in an aggregate amount not
to exceed at any time $6,000,000; provided that any Investment made in a
Subsidiary that is not wholly-owned by the Company or any of its Subsidiaries
and any Investment constituting a Joint Venture shall not, directly, or
indirectly, result from the disposal of Capital Stock of any Guarantor
Subsidiary;
          (l) to the extent constituting an Investment, prepayments or deposits
of utility costs and prepayments, deposits or rent with respect to leasehold
interests, in each case in the ordinary course of business;
          (m) Investments representing non-cash consideration received by the
Company in connection with any Asset Sale permitted by Section 6.8(c);
          (n) to the extent constituting an Investment, the investment of Net
Asset Sale Proceeds in accordance with Section 2.14(a); and
          (o) other Investments (other than Investments in Foreign Subsidiaries
of Holdings) in an aggregate amount not to exceed at any time $12,000,000.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
payment not otherwise permitted under the terms of Section 6.4.
     6.7. Financial Covenants.
          (a) Reserved.
          (b) Leverage Ratio. The Company shall not permit the Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2005

69



--------------------------------------------------------------------------------



 



(giving pro forma effect to the consummation of the Recapitalization), to exceed
the correlative ratio indicated:

      Fiscal Quarter   Leverage Ratio
December 31, 2005
  6.60:1.00
March 31, 2006
  6.60:1.00
June 30, 2006
  6.45:1.00
September 30, 2006
  6.20:1.00
December 31, 2006
  5.90:1.00
March 31, 2007
  5.80:1.00
June 30, 2007
  5.60:1.00
September 30, 2007
  5.40:1.00
December 31, 2007
  5.15:1.00
March 31, 2008
  5.15:1.00
June 30, 2008
  5.15:1.00
September 30, 2008
  5.15:1.00
December 31, 2008
  4.90:1.00
March 31, 2009
  4.90:1.00
June 30, 2009
  4.90:1.00
September 30, 2009
  4.90:1.00
December 31, 2009
  4.25:1.00
March 31, 2010
  4.25:1.00
June 30, 2010
  4.25:1.00
September 30, 2010
  4.25:1.00
Thereafter
  3.75:1.00

          (c) (c) Reserved.
          (d) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenant set forth in this Section 6.7, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include, in each
case to the extent consistent with Regulation S-X, cost savings resulting from
head count reduction, closure of facilities, elimination of organizational and
operational duplication, cost savings from economies of scale (e.g. reductions
in purchasing costs, etc.) and

70



--------------------------------------------------------------------------------



 



similar restructuring charges, which pro forma adjustments shall be certified by
the chief financial officer of Holdings) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
     6.8. Fundamental Changes; Disposition of Assets; Acquisitions. The Company
shall not and shall not permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
          (a) any Subsidiary of the Company may be merged with or into the
Company or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Company or any Guarantor Subsidiary; provided, in the case
of such a merger, the Company or such Guarantor Subsidiary, as applicable shall
be the continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales, including any sales or disposition of assets (including inventory) in the
ordinary course of business;
          (c) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales made since
the Closing Date, are less than $90,000,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the Company
(or similar governing body)), (2) no less than 80% thereof shall be paid in
Cash; provided, that this clause (2) shall not apply to Asset Sales the
aggregate consideration of which is less than $12,000,000 in any Fiscal Year,
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);
          (d) disposals of obsolete, worn out or surplus property whether or not
owned or hereafter acquired in the ordinary course of business;

71



--------------------------------------------------------------------------------



 



          (e) Permitted Acquisitions, the consideration for which constitutes
(i) less than $30,000,000 in the aggregate in any Fiscal Year, and (ii) less
than $120,000,000 in the aggregate from the Closing Date to the date of
determination; provided that in the case of Permitted Acquisitions of non-US
Persons, the consideration shall not exceed more than $24,000,000 in the
aggregate in any Fiscal Year;
          (f) Investments made in accordance with Section 6.6;
          (g) abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Company, no
longer economically practicable to maintain or useful in the conduct of the
business of the Company and its Subsidiaries taken as a whole;
          (h) intercompany sale or transfer of patents, trademarks or other
intellectual property related to the textile products segment of the Company,
the fair market value of which is less than $36,000,000, to Day German Holdings
GmbH or one of its Subsidiaries for consideration consisting of cash and/or
intercompany Indebtedness; provided that consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Company); and
          (i) any sale or discount of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof or to resolve disputes that occur in the ordinary course of
business.
     6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.8, the Company shall not, and shall not permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
the Company or another Subsidiary of the Company (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
     6.10. Sales and Lease-Backs. The Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Company or such Subsidiary (a) has sold or transferred or is
to sell or to transfer to any other Person (other than the Company or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than the Company or any of its Subsidiaries) in
connection with such lease.
     6.11. Transactions with Shareholders and Affiliates. The Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company on terms that are less favorable to the Company

72



--------------------------------------------------------------------------------



 



or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction between the Company
and any Guarantor Subsidiary or between Guarantor Subsidiaries; (b) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of the Company and its Subsidiaries; (c) compensation,
indemnification and contribution arrangements for officers, directors and agents
and other employees of the Company and its Subsidiaries entered into in the
ordinary course of business; (d) transactions described in Schedule 6.11,
(e) any transaction approved by the disinterested directors, and (f) the
Management Consulting Agreements.
     6.12. Conduct of Business. From and after the Closing Date, the Company
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by the Company or such
Subsidiary on the Closing Date and similar or related businesses and (ii) such
other lines of business as may be consented to by Requisite Lenders.
     6.13. Restrictions Affecting Holdings. (a) Holdings shall not engage in any
business or activity other than (i) holding 100% of the Capital Stock of the
Company, (ii) performing its obligations and activities incidental thereto under
the Credit Documents, and to the extent not inconsistent therewith, the First
Lien Credit Facilities, (iii) making Restricted Junior Payments and Investments
to the extent permitted by this Agreement and (iv) authorizing and administering
stock option and other equity compensation plans for its officers, directors and
employees in the ordinary course of business.
     (b) Holdings will not own or acquire any assets (other than the Capital
Stock of the Company) or incur any liabilities (other than, to the extent
permitted hereby, ordinary course trade payables, employee compensation
liabilities, liabilities under the Credit Documents, liabilities under the First
Lien Credit Facilities, liabilities imposed by law, including tax liabilities
and other liabilities incidental to the maintenance of its existence and
permitted activities).
     (c) Holdings will not create or suffer to exist any Lien upon any Holdings
Collateral now owned or hereafter acquired by it other than (i) the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2 and (ii) Liens securing the First Lien Credit Facilities
and other Indebtedness equally and ratably secured with the First Lien Credit
Facilities to the extent the existence of such Liens would not otherwise
constitute a Default or Event of Default hereunder.
     (d) Holdings will not create or suffer to exist any Lien upon any Holdings
Collateral now owned or hereafter acquired by it other than (i) the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2 and (ii) Liens securing the Second Lien Term Facility
and other Indebtedness equally and ratably secured with the Second Lien Term
Facility to the extent the existence of such Liens would not otherwise
constitute a Default or Event of Default hereunder.
     (e) Holdings shall not (i) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person;
(ii) sell or otherwise dispose of any

73



--------------------------------------------------------------------------------



 



Capital Stock of any of the Company; (iii) create or acquire any Subsidiary or
make or own any Investment in any Person other than the Company; or (iv) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.
     6.14. Amendments or Waivers of the First Lien Credit Facilities. No Credit
Party shall, nor shall it permit any of its Subsidiaries to amend, or otherwise
change the terms of the First Lien Credit Facilities or make any payment
consistent with an amendment thereof or change thereto, except such changes as
would not be prohibited by the terms of the Intercreditor Agreement.
     6.15. Fiscal Year. The Company shall not and shall not permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.
SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2
and the Intercreditor Agreement, Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Administrative Agent for the ratable
benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with

74



--------------------------------------------------------------------------------



 



respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.
     7.3. Payment by Guarantors. Subject to Section 7.2 and the Intercreditor
Agreement, Guarantors hereby jointly and severally agree, in furtherance of the
foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of the Company to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Company for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) the obligations of each Guarantor hereunder are independent of the
obligations of the Company and the obligations of any other guarantor (including
any other Guarantor) of the obligations of the Company, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against the Company or any of such other guarantors and
whether or not the Company is joined in any such action or actions;
          (c) subject to Section 7.2, payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.

75



--------------------------------------------------------------------------------



 



          (d) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Company or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents or any Hedge
Agreements; and
          (e) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary

76



--------------------------------------------------------------------------------



 



might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Holdings or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which the Company may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations other
than payment or other satisfaction of any or all of the Guaranteed Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations and usury; and (viii) any other act or thing or omission,
or delay to do any other act or thing, which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations.
     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Company,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Company, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Company or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Company or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Company and notices of any of the matters referred to
in Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Company or any other
Guarantor or any of its assets in connection with this Guaranty or the

77



--------------------------------------------------------------------------------



 



performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Company with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Company, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Company, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
     7.7. Subordination of Other Obligations. Any Indebtedness of the Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing and a demand for payment has
been made on such Guarantor pursuant to Section 7.3 shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.
     7.9. Authority of Guarantors or the Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Company or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

78



--------------------------------------------------------------------------------



 



     7.10. Financial Condition of the Company. The Second Lien Term Loans may be
made to the Company or continued from time to time, and any Hedge Agreements may
be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Company at the time of any such grant or continuation or at the time such
Hedge Agreement is entered into, as the case may be. No Beneficiary shall have
any obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Company. Each
Guarantor has adequate means to obtain information from the Company on a
continuing basis concerning the financial condition of the Company and its
ability to perform its material obligations under the Credit Documents and the
Hedge Agreements, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the Company and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Company now known or hereafter known by any
Beneficiary.
     7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Company or any
other Guarantor or by any defense which the Company or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
     (b) Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Company of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.
     (c) In the event that all or any portion of the Guaranteed Obligations are
paid by the Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

79



--------------------------------------------------------------------------------



 



     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
SECTION 8. EVENTS OF DEFAULT
     8.1. Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by the Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (ii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
aggregate principal amount of $4,7500,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts referred to in clause (i) above
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; provided, that with
respect to any failure to pay or breach or default under the First Lien Credit
Facilities (other than a payment default under or an acceleration of the First
Lien Credit Facilities, which are provided for in clause (i) and (ii) above),
such event shall only constitute an Event of Default hereunder if such event
occurs and is not cured or waived within sixty (60) days after the occurrence of
such event; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1(f), Section 5.2 or Section 6 (other than Section 6.3 to the extent
that any such failure to perform or comply with Section 6.3 shall have been
remedied or waived within ten days after the earlier of (i) an officer of such
Credit Party becoming aware of such default or (ii) receipt by the Company of
notice from Administrative Agent or any Lender of such default); or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing

80



--------------------------------------------------------------------------------



 



pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by the Company of notice
from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Holdings or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $4,750,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

81



--------------------------------------------------------------------------------



 



          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $4,740,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA.
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder in writing, (ii) this Agreement or any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the taking of any action by the Collateral
Agent or any Secured Party or the failure of Collateral Agent or any Secured
Party to take any action, in each case within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default or an acceleration of all loans under the First Lien
Credit Facilities, at the request of (or with the consent of) Requisite Lenders,
upon notice to the Company by Administrative Agent, (A) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest on the Loans and (II) all other Obligations; and
(B) Administrative Agent may, subject to the Intercreditor Agreement, cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents.
SECTION 9. AGENTS
     9.1. Appointment of Agents. GSCP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes GSCP to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents. BNY is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender hereby

82



--------------------------------------------------------------------------------



 



authorizes BNY to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. The Syndication Agent, without consent of or notice to
any party hereto, may assign any and all of its rights or obligations hereunder
to any of its Affiliates. As of the Closing Date, GSCP, in its capacity as
Syndication Agent, shall not have any obligations but shall be entitled to all
benefits of this Section 9.
     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its partners,
directors, officers, counsel agents, advisors or employees. The exculpatory
provisions of this Agreement shall apply to any such partners, directors,
officers, counsel agents, advisors or employees, and shall apply to their
respective activities in connection with the activities of such Agent. No Agent
shall have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein. No Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or applicable law.
     9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, and Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding
Loans. No

83



--------------------------------------------------------------------------------



 



Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Credit Document or applicable law.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. Each Agent may at any time
request instructions from Requisite Lenders or all affected Lenders with respect
to any actions or approvals, which by the terms of this Agreement or any of the
Credit Documents, such Agent is permitted or required to take or to grant. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, including any Settlement Confirmation or other
communication issues by any Settlement Service, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Holdings and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to

84



--------------------------------------------------------------------------------



 



indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
     9.4. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.
     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the Credit Extension hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
     (b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Second Lien Term Loan on the Closing Date
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date.
Notwithstanding anything herein to the contrary, each Lender also acknowledges
that the lien and security interested granted to the Collateral Agent pursuant
to the Pledge and Security Agreement and the exercise of any right or remedy by
the Collateral Agent thereunder or under any other Collateral Document are
subject to the provisions of the Intercreditor Agreement.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent and each of its officers, partners,
directors, employees or agents, to the extent that such Agent or officers,
partners, directors, employees or agents of such Agent shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including

85



--------------------------------------------------------------------------------



 



counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.
     9.7. Successor Administrative Agent, Collateral Agent. Administrative Agent
may resign at any time by giving forty-five days’ prior written notice thereof
to Lenders and the Company, and Administrative Agent may be removed at any time
with or without cause by an instrument or concurrent instruments in writing
delivered to the Company and Administrative Agent and signed by Requisite
Lenders. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appoint appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents,

86



--------------------------------------------------------------------------------



 



and (ii) execute and deliver to such successor Administrative Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any resignation or removal of BNY or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of BNY or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder and under the other Credit Documents.
     9.8. Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents. Subject to Section 10.5, without further written consent
or authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
     9.9. Intercreditor Agreement. Each Lender hereby consents to and approves
each and all of the provisions of the Intercreditor Agreement, including the
purchase rights set forth in Section 5.7 thereof, and irrevocably authorizes and
directs the Collateral Agent to execute and

87



--------------------------------------------------------------------------------



 



deliver the Intercreditor Agreement and to exercise and enforce its rights and
remedies and perform its obligations thereunder.
     9.10. Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other governmental authority asserts a claim that Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
SECTION 10. MISCELLANEOUS
     10.1. Notices.
          (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of the Administrative
Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto
as designated by the Administrative Agent from time to time.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or the Company may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other

88



--------------------------------------------------------------------------------



 



written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, the Company agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for the Company and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of counsel to
Agents (excluding allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by the Company; (d) all the actual costs
and reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Second Lien Term Loan
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees (excluding allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, directors, trustees, employees, agents, sub-agents and Affiliates of
each Agent and each Lender (each, an “Indemnitee”), from and against any

89



--------------------------------------------------------------------------------



 



and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct of that Indemnitee as determined by a
court of competent jurisdiction by a final and nonappealable judgment. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and the Company hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
     10.4. Set-Off. Subject to the terms of the Intercreditor Agreement, in
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender and each Agent is hereby authorized by each Credit Party at
any time or from time to time subject to the consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender or
such Agent to or for the credit or the account of any Credit Party against and
on account of the obligations and liabilities of any Credit Party to such Lender
or such Agent hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or with
any other Credit Document, irrespective of whether or not (a) such Lender or
such Agent shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Section 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.

90



--------------------------------------------------------------------------------



 



          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than any Sponsor Affiliated Lenders) that would be affected
thereby, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
          (iii) reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
          (iv) extend the time for payment of any such interest or fees;
          (v) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
          (vi) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Second Lien Term Loan
Commitments and the Second Lien Term Loans are included on the Closing Date;
          (vii) release (i) all or substantially all of the Collateral, (ii) all
or substantially all of the Guarantors (other than Holdings) from the Guaranty
except as expressly provided in the Credit Documents or (iii) Holdings from the
Guaranty except as otherwise expressly provided in the Credit Documents;
           (viii) permit Interest Periods in excess of six months; or
           (ix) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

91



--------------------------------------------------------------------------------



 



          (e) Sponsor Affiliated Lender. Notwithstanding anything to the
contrary contained in this Agreement or any other Credit Document, in no event
shall any Sponsor Affiliated Lender be entitled: (i) to consent to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of this Agreement or any other Credit Document, (ii) to require
any Agent or other Lender to undertake any action (or refrain from taking any
action) with respect to this Agreement or any other Credit Document,
(iii) otherwise vote on any matter related to this Agreement or any other Credit
Document, (iv) attend any meeting with any Agent or Lender or receive any
information from any Agent or Lender or (v) make or bring any claim, in its
capacity as Lender, against the Agent with respect to the fiduciary duties of
the any Agent or Lender and the other duties and obligations of the
Administrative Agent hereunder; provided, however, no amendment, modifications
or waiver shall deprive any Sponsor Affiliate Lender of its Pro Rata Share of
any payments to which the Lenders are entitled to share on a pro rata basis
hereunder.
     10.6. Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders
(other than Sponsor Affiliated Lenders). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Register. The Company, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Loans listed therein for all purposes hereof, and no
assignment or transfer of any such Loan shall be effective, in each case, unless
and until recorded in the Register following receipt of (x) a written or
electronic confirmation of an assignment issued by a Settlement Service pursuant
to Section 10.6(d) (a “Settlement Confirmation”) or (y) an Assignment Agreement
effecting the assignment or transfer thereof, in each case, as provided in
Section 10.6(d). Each assignment shall be recorded in the Register on the
Business Day the Settlement Confirmation or Assignment Agreement is received by
the Administrative Agent, if received by 12:00 noon New York City time, and on
the following Business Day if received after such time, prompt notice thereof
shall be provided to the Company and a copy of such Assignment Agreement or
Settlement Confirmation shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of the Loans
owing to it or other Obligations (provided, however, that

92



--------------------------------------------------------------------------------



 



each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to the Company and
Administrative Agent; and
           (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to the
Company and Administrative Agent; provided, that each such assignment pursuant
to this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by the Company and
Administrative Agent or as shall constitute the aggregate amount of the Second
Lien Term Loan of the assigning Lender).
          (d) Mechanics. Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and the Company’s consent shall be deemed to have been
granted pursuant to Section 10.6(c)(ii) with respect to any transfer effected
through the Settlement Service. Subject to the other requirements of this
Section 10.6, assignments and assumptions of Term Loans may also be effected by
manual execution delivery to the Administrative Agent of an Assignment Agreement
with the prior written consent of each of the Company and Administrative Agent
(such consent not to be (x) unreasonably withheld or delayed or (y) in the case
of the Company, required at any time an Event of Default shall have occurred and
then be continuing). Initially, assignments and assumptions of Term Loans shall
be effected by such manual execution until Administrative Agent notifies Lenders
to the contrary. Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c). Notwithstanding anything
herein or in any Assignment Agreement to the contrary and (i) unless notice to
the contrary is delivered to the Lenders from the Administrative Agent or
(ii) so long as no Default or Event of Default has occurred and is continuing,
payment to the assignor by the assignee in respect of the settlement of an
assignment of any Term Loan shall include such compensation to the assignor as
may be agreed upon by the assignor and the assignee with respect to all unpaid
interest which has accrued on such Term Loan to but excluding the Assignment
Effective Date. On and after the applicable Assignment Effective Date, the
applicable assignee shall be entitled to receive all interest paid or payable
with respect to the assigned Term Loan, whether such interest accrued before or
after the applicable Assignment Effective Date.
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the Loans
represents and warrants as of

93



--------------------------------------------------------------------------------



 



the Closing Date or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Loans; and (iii) it
will make or invest in, as the case may be, its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder) and (iii) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon the Company shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the outstanding Loans of the assignee and/or the
assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Loans or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. The Company agrees that each
participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section;

94



--------------------------------------------------------------------------------



 



provided, (i) a participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Company’s
prior written consent and (ii) a participant that would be a Non-US Lender if it
were a Lender shall not be entitled to the benefits of Section 2.20 unless the
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Company, to comply with Section 2.20
as though it were a Lender. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.
          (i) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including, without
limitation, to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, no Lender, as between the Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
     10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.
     10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

95



--------------------------------------------------------------------------------



 



     10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
     10.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Second Lien Term Loan Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
     10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF

96



--------------------------------------------------------------------------------



 



FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     10.17. Confidentiality. Each Lender shall hold all non-public information
regarding the Company and its Subsidiaries and their businesses identified as
such by the Company and obtained by such Lender pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Company that, in any event, a Lender may make (i) disclosures of such

97



--------------------------------------------------------------------------------



 



information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or prospective assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) in Hedge Agreements (provided, such counterparties and advisors are
advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify the Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding anything to
the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.
     10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Company shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the

98



--------------------------------------------------------------------------------



 



Company to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the Company.
     10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Company and Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.
     10.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Company, which information includes the name and address of
the Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Company in accordance with the Act.
     10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Remainder of page intentionally left blank]

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  DAY INTERNATIONAL GROUP, INC.    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    
 
                DAY INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    
 
                VARN INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    
 
                DAY INTERNATIONAL FINANCE, INC.    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    
 
                NETWORK DISTRIBUTION INTERNATIONAL    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    

[SECOND LIEN CREDIT AND GUARANTEE AGREEMENT]

 



--------------------------------------------------------------------------------



 



             
 
                NETWORK DISTRIBUTION INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Thomas J. Koenig    
 
           
 
      Name: Thomas J. Koenig    
 
      Title: Vice President and CFO    

[SECOND LIEN CREDIT AND GUARANTEE AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger, Sole Syndication Agent and a Lender    
 
           
 
  By:   /s/ William W. Archer    
 
           
 
      Authorized Signatory    
 
                THE BANK OF NEW YORK,
as Administrative Agent and Collateral Agent    
 
           
 
  By:   /s/ Stephen C. Jerard    
 
           
 
      Name: Stephen C. Jerard    
 
      Title: Vice President    

[SECOND LIEN CREDIT AND GUARANTEE AGREEMENT]

 